 MERRILL IRON & STEEL 171Merrill Iron and Steel, Inc. and United Paperworkers International Union, AFLŒCIO. Case 18ŒCAŒ15009 August 27, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS TRUESDALE AND WALSH On December 1, 1999, Administrative Law Judge Wil-liam J. Pannier III issued the attached decision.  The Re-spondent filed exceptions and a supporting brief, and the General Counsel filed limited cross-exceptions.  The Respondent filed a reply brief to the cross-exceptions. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions, cross exceptions, and briefs and has decided to affirm the judge™s rulings, findings1 and conclusions, as explained below, and to adopt the recommended Order as modified.2 We adopt the judge™s finding that the Respondent vio-lated Section 8(a)(1) of the Act when Paul Wisniewski, the fabrication superintendent, threatened employee Jim Lang on May 4, 1998.3  We also agree with the judge that the Respondent violated Section 8(a)(3) and (1) of the Act in its selection of four union activistsŠClifford Cleveland, Ronald Dotseth, Jeff Radish, and Michael WhiteŠfor permanent layoff on September 22, 1998, in order to retaliate against them for their union support and activism and to discourage other employees from doing so in the future.  While we agree with the judge™s ulti-mate conclusions as to these 8(a)(3) violations, we do not adopt his entire rationale as stated below.                                                                                                                      1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 We shall modify the judge™s recommended Order in accordance with our recent decision in Ferguson Electric Co., 335 NLRB 142 (2001). 3 The Respondent excepts, inter alia, to the judge™s findings that this allegation was not barred by Sec. 10(b) of the Act, which provides for a 6-month limitations period for the filing of unfair labor practice charges.  We find no merit in this exception and agree with the judge that the Respondent waived any timeliness defense.  While the General Counsel had alleged in the complaint that Wisniewski™s statement occurred ﬁin about August,ﬂ the Respondent clearly had the opportunity and obligation to make the 10(b) argument at the hearing, once General Counsel witness Jim Lang testified that his conversation occurred on May 4, 1998, 1 day beyond the 6-month limitations period for the No-vember 5, 1998 charge.  See Taft Broadcasting Co., 264 NLRB 185, 190Œ191 (1982), petition dismissed mem. 712 F.2d 1418 (11th Cir. 1983) (where issue of timeliness of charge not raised at hearing and employer was aware of underlying facts at hearing, employer™s failure to raise 10(b) defense at hearing is waiver).  Accord: NLRB v. Western Temporary Services, 821 F.2d 1258, 1264 (7th Cir. 1987) (affirmative defense based on lack of prior notice must be made within reasonable period after party becomes aware of default). 1.  Facts The Respondent fabricates agricultural storage equip-ment and custom steel frames and beams for commercial buildings at its two plants in Merrill and Schofield, Wis-consin.  As more fully discussed by the judge, in late April 1998,4 employees at the Schofield plant contacted the United Paperworkers International Union, AFLŒCIOŒCLC and began to hold meetings seeking to per-suade employees to sign union authorization cards.  On July 29, the Union filed a representation petition seeking to represent the Respondent™s Merrill and Schofield em-ployees.5  The campaign culminated in the Union™s de-feat at the election held on September 3,6 and the Board issued the certification of results on September 10. From the start of the Union™s organizing campaign, four welders/fabricators at the Respondent™s Schofield™s facilityŠClifford Cleveland, Ronald Dotseth, Jeff Rad-ish, and Michael WhiteŠwere particularly active union supporters.7  These four employees solicited union au-thorization cards, discussed the benefits of unionizing with their coworkers, distributed handbills and/or dis-played union stickers, and wore union hats at work.  Su-perintendent Wisniewski admitted that the Respondent had knowledge of these four employees™ union support.8  Indeed, Wisniewski testified that he discussed the union activity of ﬁevery individual on a specific one on one basisﬂ with other management officials of the Respon-dent, including Plant Superintendent Tim Gruling and Human Resources Director Lance Rick.9 Early in the Union™s campaign, on May 4, employee Jim Lang discussed a welding issue with Dotseth while the two were working.  After the conversation concluded and Dotseth left, Wisniewski approached Lang and asked him what was going on.  After Lang described his con-versation with Dotseth, Wisniewski instructed Lang not  4 All dates hereafter refer to 1998, unless otherwise stated. 5 The Union had originally filed a petition for representation on May 29, but requested a withdrawal of this petition and later filed the July petition. 6 The tally of ballots showed 33 for and 96 votes against union rep-resentation, with 5 nondeterminative challenge ballots. 7 The judge found that there was no evidence that any Merrill facility employee was active on behalf of the Union. 8 The judge mistakenly noted that Wisniewski was unaware of Ronald Dotseth™s union sympathies.  In his testimony at the hearing, Wisniewski clearly acknowledged that he saw Dotseth with prounion stickers on his hat and lunchbox before his layoff. 9 Neither Gruling nor Rick, the son-in-law of the company president, testified at the hearing. 335 NLRB No. 11  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 172to ask Dotseth questions because Dotseth was ﬁone of the 
union organizers and that [Wisniewski] figured he was 
going to be the union president if the [U]nion went 
through.ﬂ  According to Lang™s credited testimony, 
Wisniewski added, ﬁthat™s not going to happenﬂ and that 
ﬁ[Dotseth] would be gone before the vote came.ﬂ
 10    Less than 2 weeks after the election, during the second 
week of September, Kenneth HinnerŠthe brother of the 
company president, Roger E.
 Hinner Jr.Šapproached 
employee Kurt Tress and began speaking with him.
11  Kenneth Hinner, who worked
 as a groundskeeper and 
operated a machine on the plant floor, did not hold a su-
pervisory or managerial position at the company.  How-
ever, as a member of the Respondent™s board of direc-
tors, he attended board meetings and was entitled to vote 
on matters considered by the board.  In his conversation 
with Tress, Hinner stated, ﬁwell, Kurt, we™re going to 
take care of problems.ﬂ  When
 Tress inquired what prob-
lems Hinner was referring to, Hinner replied that the Re-
spondent was ﬁgoing to have a layoff that Fridayﬂ and 
that they were going to ﬁget rid of some of the fuckin™ 
union sympathizers.ﬂ
12  When Tress later reported Hin-
ner™s statements to Plant Superintendent Tim Gruling, 

Gruling replied that he would 
ﬁtake care of it.ﬂ  Later that day, Human Resources Director Lance Rick approached 
Tress and told him ﬁnot to worry about the situationﬂ and 
that ﬁKenny Hinner, althou
gh he was on the board of 
directors, did not set policy.ﬂ Neither Gruling nor Rick, 
however, specifically told Tress that the Respondent had 
no animosity towards union supporters or that Kenneth 
Hinner had not heard antiunion comments made by the 
Respondent™s officials.    
                                                          
                                                           
10 In adopting the judge™s credibility findings regarding 
Wisniewski™s threat to Lang, we do not rely on the judge™s finding that 
ﬁWisniewski never did deny with par
ticularityﬂ making this threat, and 
instead made only a ﬁblanket denial.ﬂ
  Rather, we rely on the judge™s 
general credibility and demeanor-based
 assessment of Lang, as well as 
the fact that he testified adversely to his own interests as a current em-
ployee. See Shop-Rite Supermarket, Inc.
, 231 NLRB 500, 505 fn. 77 
(1977). 
11 The judge mistakenly referred to ﬁTressﬂ as ﬁTruss.ﬂ  Addition-
ally, the judge erroneously stated that Tress was ﬁno longer working for 
the Respondent by the time of the h
earing,ﬂ when his testimony clearly 
establishes that he was employed by 
the Respondent at the time of the 
hearing. 
12 In discrediting Kenneth Hinner™s
 testimony concerning his re-
marks to Tress, the judge relied, in
 part, on Hinner™s professed lack of 
recollection about the conversation.  The record, however, shows that 
Hinner denied making the statement at
 issue, when questioned about it 
on direct examination at trial. Thus, in crediting Tress™ account of the 
conversation with Hinner, we rely
 only on the judge™s more general 
credibility and demeanor-based assessme
nt of Tress, as well as the fact 
that he was testifying adversely to his own interests as a current em-
ployee of the Respondent.  See 
Shop-Rite Supermarket, Inc
., supra. 
It is undisputed that, by late September, the Respon-
dent was in dire financial condition, having incurred 
losses in excess of $2.2 million dollars for the year.  
President Hinner reacted by directing his management 
teams to cut the maintenance staff by 50 percent and the 
production staff by 20Œ30 percent.
13  On Friday, Septem-
ber 18, the Respondent ordered Gary Rajek and Dan 
Hauch, the maintenance department supervisors, to com-
plete an ﬁemployee assessmentﬂ of all its maintenance 
employees, ranking each of its employees in relation to 

each other employee.  Rather than relying on the em-
ployee evaluations that had been completed in July only 
2 months prior to the layoff,
14 the Respondent devised a 
new assessment form which rated employees on a scale 

from 1 (distinguished) to 5 (unsatisfactory) on the basis 
of nine criteria.
15  Later that day, the Respondent perma-
nently laid off the four lowest ranked maintenance em-
ployees (out of a total of 11).
16   On the following Tuesday, September 21, the Respon-
dent ordered employee assessment forms to be com-

pleted for all 97 production employees, who worked in 
production areas called ﬁbaysﬂ at the Schofield facility.  
However, the Respondent decided to confine the pool of 
production employees for layoff to bays 1 and 2.
17  Rather than using department supervisors to evaluate 
employees in bays 1 and 2, as the Respondent had done 
for the annual July evaluations of the production em-
ployees, nonsupervisory leadmen Alan Vandre and Del-
mar Gumz initially completed the assessment forms for 
bays 1 and 2 employees.  Vandre spent an hour and 15 
 13 The judge implicitly discredited 
Wisniewski™s testimonyŠi.e., the 
Respondent instructed him to lay 
off only 8 to 10 maintenance and 
production employeesŠwhich was at odds with President Hinner™s 
directive.  The judge found that th
ere was no credible evidence to sup-
port the conclusion that the Respondent modified Hinner™s directive to 
reflect any new developments or changed circumstances. 
14 In the July evaluations, three of the four discriminatees (Cleve-
land, Radish, and White) had recei
ved an overall ﬁpositiveﬂ rating and 
all four discriminatees received pay increases in July. 
15 The nine criteria included: qua
lity of workmanship, productivity, 
skill level, attitude, complying with orders and direction, versatility, 
supervision required, attendance an
d tardiness, and works well with 
others.  The judge found that the 
only material difference between the 
criteria on the July evaluations and the September assessment is that the 
assessment contained a category 
for ﬁAttendance & Tardinessﬂ not 
found on the evaluation.  However, 
as noted by the judge, employee 
absences and tardiness were considered and noted on the July evalua-

tions when the evaluators felt that adverse comments about them were 
warranted. 
16 The General Counsel did not allege that the maintenance employ-
ees™ layoffs were unlawful. 
17 The judge discredited the Respondent™s unsubstantiated claim, as 
reflected by Wisniewski™s testimony, 
that the business then available to 
the Respondent in 1998 and the nature of the work ordinarily per-

formed in the Schofield bays warra
nted restricting the September lay-
offs to employees then working in bays 1 and 2. 
 MERRILL IRON & STEEL 173minutes completing eight forms for bay 2 employees, 
while Gumz spent about 20 minutes to complete nine 
assessment forms for bay 1 employees.  Neither Gumz 
nor Vandre reviewed any of the company™s records, but 
each instead relied on memory and impression of the 
employees™ work performance.  Gumz assigned Dotseth 
the lowest ranking of the nine bay 2 employees.  Vandre 

assigned Radish, White, and Cl
eveland the three lowest 
rankings of the eight bay 1 employees (with employee 
Tim Wiroll tied with Cleveland for the second to lowest 
ranking). 
Wisniewski and Gruling then reviewed the assessment 
forms for employees in bays 1 and 2.  These supervisors 
raised the assessment of Wiroll so that the effect was to 
lower the rankings of Cleveland, Radish, and White in 
bay 1, while leaving Dotseth with the lowest overall 
ranking in bay 2.  Like Vandre and Gumz, neither 
Wisniewski nor Gruling consulted any company atten-

dance or other personnel records when reviewing and 
making these assessments.  Based upon these revised 
assessments, the Respondent chose Cleveland, Dotseth, 
Radish, and White for the permanent layoff.  No other 
production employee was laid off at that time. 
2.  Analysis 
In this case, the General Counsel did not challenge the 
lawfulness of the Responden
t™s business decision that 
layoffs were warranted in the fall of 1998.  Instead, the 
General Counsel argues that the Respondent unlawfully 
selected union activists Clev
eland, Dotseth, Radish, and 
White for the layoff.  As shown below, we find that the 
General Counsel™s argument has merit. 
In a typical 8(a)(3) discri
mination case, the evidence 
must support a reasonable inference that protected con-
certed activity was a motivating factor in the employer™s 
decision.18  As the Board explained in 
Regal Recycling, 
Inc.
, 329 NLRB 355, 356 (1999) (footnotes omitted): 
 Under the test set out in 
Wright Line
, in order to estab-
lish that the Respondent unlawfully discharged the . . . 
employees based on their union activity, the General 
Counsel must show by a preponderance of the evidence 
that the protected activity was a motivating factor in the 
Respondent™s decision to discharge.  Thus, the General 
Counsel must show that the employees engaged in un-

ion activity, that the Respondent had knowledge of that 
activity, and that the Respondent demonstrated anti-
union animus.  Once the General Counsel has made the 
required showing, the burden shifts to the Respondent 
                                                          
                                                           
18 Wright Line
, 251 NLRB 1083, 1089 (1980), enfd. 662 F.2d 899 
(1st Cir. 1981), cert. denied 455 U.S. 989 (1982). 
to demonstrate that it would have taken the same action 

even in the absence of the protected union activity.  
 Specifically, the General Counsel must establish union ac-

tivity, knowledge, animus or hostility, and adverse action.  
Accord: 
Farmer Bros. Co.
, 303 NLRB 638, 649 (1991), 
enfd. mem. 988 F.2d 120 (9th Cir. 1993).  Since employer 
motivation is a factual question, which rarely will be proved 

by direct evidence, unlawful motivation may be inferred 
from the total circumstances proved.  
NLRB v. Dorothy 
Shamrock Coal Co., 
833 F.2d 1263, 1267 (7th Cir. 1987).   
In this case, the General Counsel met his initial burden 
of proof under the 
Wright Line
 test.  Wisniewski™s threat 
to Lang that the Respondent would terminate known un-

ion activist Dotseth is direct evidence of its hostility to-
wards union sympathizers.  This threat violated Section 
8(a)(1) and is strong evidence of the Respondent™s ani-
mus, particularly as to Dotseth.  See 
Greystone Bakery, 
Inc.,
 327 NLRB 433 fn.1 (1999); 
Lemon Drop Inn
, 269 
NLRB 1007 (1984), enfd.
 752 F.2d 323 (8th Cir. 1985).   
Also, Kenneth Hinner™s prediction that the company 
would ﬁtake care of problemsﬂ by ﬁget[ting] rid of some 
of the fuckin™ union sympathizersﬂ in the week prior to 
the layoffs is further persuasive evidence of the Respon-
dent™s animus.  Although Hinner was neither a manager 
nor a supervisor of the Resp
ondent, his statements are 
attributable to the Respondent.  In 
House Calls, Inc
., 304 
NLRB 311 (1991), the Board stated: 
 Under Board law, the test for agency is whether, under 
all the circumstances, an employee would reasonably 
believe that the alleged agent was speaking for man-
agement and reflecting company policy.  
Lovilia Coal 
Co., 275 NLRB 1358, 1372 (1985).  Further, elected or 
appointed officials of an organization are presumed to 
be agents of that organization clothed with apparent au-
thority.  
Nemacolin Country Club
, 291 NLRB 456, 458 
(1988), enfd. 879 F.2d 858 (3d Cir. 1989).   
 As a voting member of the Respondent™s board of directors, 
Hinner was clearly an agent and in a position to be privy to 
the Respondent™s policy-making decisions.
19  Given Hin-
ner™s position on the board of directors, Tress could rea-
 19 See, e.g., 
Nemacolin Country Club
, 291 NLRB 456, 458 (1988), 
enfd. 879 F.2d 858 (3d Cir. 1989) (ﬁ
Employees naturally would per-
ceive [board members of the country club™s board of governors] as 
privy to the development and implementation of club policy and, ac-
cordingly, their stated views would be taken as in harmony with those 
of management.ﬂ); 
Escambia River Electric, 265 NLRB 973, 981 
(1982), enfd. 733 F.2d 830 (11th Cir. 1984) (ﬁThe National Labor 
Relations Board has concluded with j
udicial approval that a member of 
a corporate board of directors was an 
agent of the corpor
ation, in light 
of the control exercised by the board and the limited number of direc-

tors,ﬂ citing Fort Vancouver Plywood Co.
, 235 NLRB 635, 637 fn. 1 
(1978), enfd. as modified 604 F.2d 596 (9th Cir. 1979)). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 174sonably believe that Hinner™s statements reflected the Re-
spondent™s views and intentions regarding union support-
ers.20  Buttressing that conclusion is the Respondent™s fail-
ure specifically to deny or repudiate Hinner™s statement 
after Tress reported those statements to management.  See
 Postal Service
, 240 NLRB 1198, 1203 (1979), enfd. in rele-
vant part 618 F.2d 1249 (8th Cir. 1980).  
Further evidence supporting an unlawful motivation is 
the Respondent™s uncontested knowledge of all four dis-
criminatees™ union activism, in conjunction with its 
avowed disapproval of that conduct (as reflected in 
Wisniewski™s and Kenneth Hinner™s statements).  Indeed, 
Wisniewski testified that he discussed the union activity 
of ﬁevery individual on a specific one on one basisﬂ with 
other management officials.  Such detailed awareness of 
the employees™ union sympathies is particularly relevant 
in light of the fact that th
ese were the management offi-
cials who participated in the 
decisions to select the spe-
cific production employees for the September layoff.   
With the General Counsel having met his initial bur-
den of proof under 
Wright Line
, the burden shifted to the 
Respondent to demonstrate that it would have selected 

Cleveland, Dotseth, Radish, and White for layoff even in 
the absence of their protected
 union activity.  We find 
that the Respondent failed to meet its 
Wright Line
 bur-
den. 
While there is no dispute that the Respondent™s under-
lying decision to institute a layoff in September was mo-
tivated by business necessity, that defense does not 
shield the Respondent from a finding that its selection of 
these four union supporters for layoff was discriminato-
rily motivated.  The Board has found violations of Sec-
tion 8(a)(3) and (1) where the employees™ union activity 
was the motivating factor in the selection for layoff even 
though the employer had valid economic reasons for its 
decision to implement a layoff.
21  Thus, an examination 
                                                          
                                                                                             
20 In its brief, the Respondent suggests that Hinner™s statements 
should not be taken seriously because of the effect of a past work acci-
dent.  However, the judge observed 
Hinner and did not find him to be 
lacking in competence as a witness 
due to any mental incapacity.  Fur-
thermore, Hinner™s position as a voting member on the board of direc-
tors undercuts the Respondent™s asserted claim that Hinner™s comments 
should not be taken seriously. 
21 See Hinkle Metal Supply
, 305 NLRB 522, 523 
(1991) (ﬁalthough 
the [r]espondent had valid economic reasons for effecting a layoff, its 
motivating factor for the selection, 
layoff, and discharge of employees 
Hall, Waldrop, Wise, Hines, Stephens, and Simmons was their union 
activities.ﬂ); 
JAMCO
, 294 NLRB 896 (1989), enfd. 927 F.2d 614 (11th 
Cir. 1991); cert. denied 501 U.S. 1253 (1991) (the employer™s decision 
to implement a layoff was not unlawfu
l, but its selection of certain 
employees for layoff was discriminatorily motivated in violation of 
Sec. 8(a)(3) and (1) of the Act); and 
Sumco Mfg.
 Co., 251 NLRB 427 
(1980), enfd. 678 F.2d 46 (6th Cir. 1982) (while the layoff of employ-
ees was prompted by a large invent
ory and a slowdown in orders, the 
of the circumstances surrounding the singling out of the 
four discriminatees for layoff is appropriate here. 
As the judge properly found, the Respondent failed to 
explain the inconsistency 
between the company presi-
dent™s directive to lay off 20Œ30 percent of the produc-
tion staff and the fact that only 4 of the 97 production 
employees (less than 5 percent) were ultimately selected 

for layoff.  Despite this discrepancy in the number of 
layoffs implemented, the Respondent claimed that, from 
an operations standpoint, it had a business need to con-
fine the layoff to those production employees working 
only in bays 1 and 2 in September, since the expertise of 
employees in bays 3 and 4 would soon be required to fill 
upcoming orders.  The judge, however, correctly rejected 
this claim because 
the record shows that all the produc-
tion employees were similarly skilled and frequently 
moved from bay to bay.  
The Respondent™s defense is further undercut by its 
decision to adopt a new em
ployee assessment form to 
evaluate the employees for layoff rather than using its 
July employee evaluations.  The Respondent™s key wit-
ness, Wisniewski, admitted that the Respondent used the 
ﬁsame criteriaﬂ to evaluate employees for the September 
layoff as it had used for the July evaluations, but he 

could not explain why it was necessary to construct a 
new form less than 3 months later.  Similarly, the Re-
spondent™s witnesses did not explain why the company, 
for the first time, decided to use leadmen Gumz and 
VandreŠneither of whom was a supervisorŠto assess 
employees in bays 1 and 2 when only department super-

visors had completed evaluations of employees in the 
past.  The judge reasonably inferred that this departure 
from past practice was a thinly
-veiled effort to distance 
the ultimate decision makers, Wisniewski and Gruling, 

from the positive July evaluations (and pay raises) 
awarded to the four discrimina
tees.  This effort failed, 
however, in light of the fact that Gruling and Wisniewski 

retained the ultimate right to change the employee as-
sessments, and they, in effect, lowered the rankings of 
Cleveland, Radish, and White. 
Furthermore, the haphazard manner in which these as-
sessments were completed underscores their unreliabil-

ity.  Indeed, as pointed out by the judge, both leadmen 
admitted to spending very little time (20 minutes; 1 hour, 
15 minutes) on the assessments.  And, as the judge fur-
ther noted, neither Gumz nor Vandre consulted any sup-
plemental employee records in completing those assess-
ments.  Had they done so, Gumz and Vandre would have 
noticed that their assessments, in many instances, were 
 selection of certain employees for 
layoff was discriminatorily moti-
vated in violation of Sec. 8(a)(3) and (1) of the Act). 
 MERRILL IRON & STEEL 175completely unsupported by the employer™s own records.  
For example, as the judge no
ted, Radish and White, who 
both received the lowest rating for attendance, each had 
only two absences (and two tardies for White).  On the 
other hand, the Respondent gave higher ratings for atten-
dance to four other employees who had been absent and 
tardy more times (between 4 and 10 times) than either 

Radish or White.   Likewise, as discussed fully by the 
judge, the leadmen failed to adequately explain or justify 
the low ratings given to the discriminatees in other areas.  
Finally, Superintendents Gruling and Wisniewski per-
petuated the problem by fail
ing to consult company at-
tendance and performance reco
rds to correct the lead-
men™s inconsistencies. 
All of the above factorsŠthe 
number of actual layoffs 
implemented, the lack of justification for restricting the 

layoffs to bays 1 and 2, and the unreliable September 
employee assessmentsŠreveal that the Respondent util-
ized its dire financial condition in September 1998 as a 
means to rid itself of four known union supporters.
 22  Thus, we agree with the judge™s conclusion that the Re-
spondent failed to establish that the layoffs of Cleveland, 
Dotseth, Radish, and White would have occurred in the 
absence of their protected 
union activity.  Accordingly, 
we find that the General Co
unsel has proved by a pre-
ponderance of the ev
idence that the Respondent violated 
Section 8(a)(3) and (1) of the Act in its selection of em-
ployees Cleveland, Dotseth, Radish, and White for the 
September 22 layoff. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified below and orders that the Respondent, Merrill 
Iron and Steel, Inc., Schofield, Wisconsin, their officers, 
agents, successors, and assigns shall take the action set 
forth in the Order as modified. 
Substitute the following for paragraph 2(c). 
ﬁ(c) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
                                                          
                                                           
22 The Respondent attempts, in part, 
to rebut the evidence that its se-
lection of the four union activists was discriminatorily motivated by 
attacking that portion of the judge™s 
decision that appears to take issue 
with the underlying layoff decision itself.
  For example, the judge 
appears to question the legitimacy of the Respondent™s decision to 

undertake the layoffs, noting:  (1) the abrupt timing of the layoff at the 
beginning of the pay period, (2) the fact that new rework orders and 
anticipated contracts were coming in, (3) the fact that many production 
employees performed overtime after the 
layoffs took effect, (4) the fact 
that the production employees were busy on the days prior to the layoff, 
and (5) the hiring of new production employees in the months after the 
layoffs.  We do not rely on such 
evidence in reaching our decision because, as noted above, the General Counsel did not allege that the 
layoff decision itself was unlawful. 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment record
s, timecards, personnel re-
cords and reports, and all other records, including an 
electronic copy of such records if stored in electronic 
form, necessary to analyze the amount of backpay due 
under the terms of this Order.ﬂ 
 Florence I. Brammer, 
 appearing for the General Counsel. 
Marty R. Howard, 
and with him on brief, Bruce F. Mills (Kru-
kowski & Costello, S.C.), 
of Milwaukee, Wisconsin, appear-
ing for the Respondent. 
DECISION STATEMENT OF THE CASE 
WILLIAM J. PANNIER III, Administrative Law Judge.  I 
heard this case in Wausau, Wisconsin, from June 8 to 10, 1999.  
On December 30, 1998,
1 the Regional Director for Region 18 
of the National Labor Relations 
Board (the Board) issued a 
complaint and notice of hearing, based upon an unfair labor 
practice charge filed on September 29 and amended on No-
vember 5, alleging violations of
 Section 8(a)(1) and (3) of the 
National Labor Relations Act (the 
Act).  All parties have been afforded full opportunity to appear, to introduce evidence, to 

examine and cross-examine witnesses, and to file briefs.  Based 
upon the entire record, upon the briefs which have been filed, 
and upon my observation of the demeanor, I make the follow-
ing findings of fact an
d conclusions of law. 
I.  THE ALLEGED UNFAIR LABOR PRACTICES 
A.  Introduction 
The principal allegation in this case is that four production 
employeesŠwelder/fabric
ator Ronald G. Dotseth, welder/ fab-riccator I Jeff Radish, and welder/fabricators II Michael L. 

White Sr., and Clifford Cleveland Sr.Šwere permanently laid 
off on September 22 for the unlawful motives of retaliating 
against them for past activities on behalf of and in support of a 
union and, also, to discourage such conduct by employees.  In 
support of those alleged unlawful 
motivations, but also as an 
independent alleged violation of 
the Act, in addition it is al-
leged that a fabrication superi
ntendent unlawfully threatened 
employees by telling them that 
he intended to get rid of union 
organizers before any union came about. 
The employerŠMerrill Iron and Steel, Inc. (Respondent)Š
denies those allegations: denies that the unlawful threat had 
been made and denies having been motivated by any statuto-
rily-proscribed motive when making the decision to select the 
four above-named employees fo
r permanent layoff.  Rather, 
Respondent contends that it 
had legitimate economic reasons 
which necessitated a reduction in its employee complement 
and, consistent with that overall objective, had selected Dot-
seth, White, Cleveland, and Radish for layoff based upon no 
reason other than their job performances relative to the job 
performances of other production employees. 
 1 Unless otherwise stated, all dates occurred during 1998. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 176As must be evident from what has been said above, the ulti-
mate determination which must be
 made in connection with the 
four layoffs is Respondent™s actu
al motivation for them.  See, 
e.g., 
Schaeff Inc., 321 NLRB 202, 210 (1996), enfd. 113 F.3d 264 (D.C. Cir. 1997), and cases cited therein.  More specifi-
cally, at issue is the actual motivation of the official(s) who 
made the decision(s) to take the 
action(s) alleged to have been 
unlawful.  Advanced Installations, Inc.
, 257 NLRB 845, 854 
(1981), enfd. mem. 698 F.2d 1231 (9th
 Cir. 1982).  ﬁThe state 
of mind of the company officials who made the decision . . . 

reflects the company™s motive forﬂ the allegedly discriminatory 
act(s).  Abilene Sheet Metal, Inc. v. NLRB
, 619 F.2d 332, 336 
(5th Cir. 1980). 
Absent admission of unlawful motivation, motivation deter-
mination is made under what has come to be called the 
Wright Line methodology for analysis.  See discussion and cases cited 
in Carleton College, 328 NLRB 217, 219 (1999).  As described 
in subsection C below, and as disc
ussed in section II, infra, the 
General Counsel has shown that the four alleged discriminatees 
were union activists and that 
Respondent knew as much.  The 
fabrication superintendent™s unlaw
ful threat is some evidence 
of animus and, beyond that, ot
her circumstances support a con-clusion of animus which, of course, can be inferred.  
Alldata 
Corp., 327 NLRB 127 fn. 2 (1998).  See also, Concepts & De-
signs, 318 NLRB 948, 954 (1995), enfd. 101 F.3d 1243 (8th 
Cir. 1996), and case cited therein. 
Not only does the totality of the evidence support at least an 
inference of animus but, as well, it discloses several objective 
factors tending to establish unlawful motivation, such as the 
fact that all four production empl
oyees laid off had been union 
activists and supporters, the facts that the layoffs occurred at a 
time shortly after completion of
 representation proceedings 
and, in addition, abruptly near the beginning of a pay period, 

and the fact that never before
 in its history had Respondent 
permanently laid off an employee due to lack of work.  See 

discussion and cases cited in 
Handicabs, Inc.
, 318 NLRB 890, 
897 (1995), enfd. 95 F.3d 681 (8th Cir. 1996), cert. denied 521 
U.S. 1118 (1997). 
In an effort to satisfy its burden of going forward with a 
showing of legitimate business-
related reasons for those per-
manent layoffs, in turn, as de
scribed in subsections D and E 
below, Respondent presented evidence of a deteriorating finan-
cial situation by September.  The existence, in fact, of that ad-
verse situation cannot be seriously challenged.  Yet, a respon-
dent does not satisfy that burden 
merely by presenting evidence 
that legitimate reasons existed for taking action(s) alleged to 
have been unlawfully motivated. 
 ﬁThe mere presence of le-
gitimate business reasons for [an alleged discriminatory action] 

does not preclude the finding of discrimination.ﬂ  
J.P. Stevens 
& Co.. v. NLRB
, 638 F.2d 676 (4th Cir. 1980).  See also, 
Handicabs, Inc., supra, 318 NLRB at 894, and cases cited 
therein. That is so because ﬁthe policy and protection provided by the 
. . . Act does not allow the employers to substitute ‚good™ rea-
son for ‚real™ reasons,ﬂ 
Hugh H. Wilson Corp. v. NLRB
, 414 
F.2d 1345, 1352 (7th Cir. 1991).  ﬁR
ather, the Respondent must 
affirmatively show that such ac
tion would have been taken in 
any event.ﬂ  
Becker Group, Inc.
, 329 NLRB 103 105 (1999), 
citing 
Hicks Oil & Hickgas, Inc.
, 293 NLRB 84, 85 (1989), 
enfd. 942 F.2d 1140 (7th Cir. 1991).  In other words, consistent 
with what has been said four paragraphs above, a respondent 
must show that the legitimate 
reasons advanced as a defense 
were, in fact, the actual reasons
 for having taken action(s) al-
leged to have been discriminatorily motivated. 
That means that defenses of legitimate motivation must be 
evaluated more than casually, to ascertain whether they truly 
were the actual reason(s) for such allegedly unlawful actions.  
ﬁWhile it is a truism that mana
gement makes ma
nagement de-cisions, not the Board . . . it rema
ins the Board™s role, subject to 
our deferential review, to determine whether management™s 
proffered reasons were its actual ones.ﬂ  Uniroyal Technology Corp. v. NLRB, 151 F.3d 666, 670 (7th Cir. 1998). 
The foregoing principles have particular pertinence to the 
situation presented by the evidence in this case.  In an effort to 
satisfy its burden of going forward,
 as described in subsections 
D and E below, and as discussed in section II, above, Respon-
dent presented witnesses whos
e testimonies were sometimes 
internally contradictory, other times inconsistent with each 

other™s accounts or with objectiv
e considerations, many times 
lacking in corroboration in signif
icant respects, and often leav-
ing unexplained gaps in the overall sequence of events which is 
important were reliance to be ac
corded to Respondent™s overall defense for selecting the four alleged discriminatees for perma-nent layoff on September 22.  
In addition to objectively dimin-
ishing the reliability of that defense, those factors serve to rein-

force the impression formed, while they were testifying, that 
Respondent™s witnesses were attempting to tailor their accounts 
to construct and shore up a defense 
of legitimacy, rather than to 
candidly describe what had oc
curred and reasons for actions 
taken by Respondent.  Therefore, I do not credit the testimony 
of Respondent™s witnesses. 
In light of the showing of unlawful motivation by the Gen-
eral Counsel and the absence of 
credible evidence of legitimate 
motive for selecting those four production employees for per-
manent layoff, a preponderance of the credible evidence, 

viewed in its totality, establishes 
that the actual reasons for their 
layoffs had been to retaliate against them for their union sup-

port and activism and, also, to discourage other employees from 
doing so in the future.  Therefor
e, their permanent layoffs vio-
lated Section 8(a)(3) and (1) of 
the Act.  Furthermore, I con-clude that Respondent™s fabrica
tion superintendent did make 
the unlawful threat, with the result that Respondent violated 
Section 8(a)(1) of the Act. 
B.  Respondent™s Operations 
Founded in 1960 or 1962 by Roger W. Hinner, Respondent 
is a Wisconsin corporation.  For approximately two decades it 
operated only out of a facility in
 Merrill, Wisconsin, fabricating 
overhead grain storage bins and grain handling equipment for 
mills, seed processing plants, corn drying plants, and similar 
commercial grain industry operat
ors.  As time passed, Roger W. Hinner™s childrenŠBob, Pat, Rick, Kenneth and, most par-
ticularly, Roger E. Hinner Jr.Šbecame employed by Respon-
dent, as did his daughter Karen™s husband, Gary Rajek. 
During the early 1980s Roger E. Hinner Jr. persuaded other 
family members to branch out the business into custom steel 
 MERRILL IRON & STEEL 177fabrication of internal steel beam
s, columns, trusses, and other 
components for heavy and commerc
ial steel frame buildings.  
In connection with that aspect of Respondent™s business, bids 
are let for the work by building owners or construction contrac-
tors.  Prospective bidders must pass prequalification to prove 
that they have worked on jobs of the required magnitude.  Once 
prequalification is satisfied, the customer™s documents and 
specifications are utilized to prepare a bid which enumerates 
the cost of materials, detailing and fabrication labor.  That last 
item may be based on the labor co
st of similar past jobs or, alternatively, on the estimated labor cost for each specific 
itemŠbeams, columns, trussesŠinvolved. 
A successful bidder™s detailers will prepare the design draw-
ings for the project, based upon plans and specifications sup-
plied by the owner or contractor 
and its architect engineer.  The 
design drawings are submitted for the owner™s or contractor™s 
approval.  Once approved, fabrication can commence.  Roger 
E. Hinner Jr. estimated that it 
typically takes 90 days from be-
coming successful bidder to actu
ally commencing fabrication. 
In additionŠmost importantly, 
given what occurred during 
the spring and summer of 1998Šan advance bill of materials is 
prepared.  That list includes the steel for the job which, in Re-
spondent™s case, is purchased from a mill and cut to specified 
dimensions, for fabrication, by
 Respondent™s employees.  Dur-
ing its custom steel fabricat
ion history Respondent had fi-
nanced those steel purchases, as well as purchases of other 
materials, from its own, as Roger E. Hinner Jr. put it, ﬁline of credit with a current lender here in town.ﬂ  Then, Respondent 
monthly bills customers, as sequences of jobs are completed. 
For some years Respondent prospered in custom steel fabri-
cation.  By the mid-1980s that as
pect was the source of 75 to 80 
percent of its overall business operations, with the remainder 

being agriculture-related operat
ions.  Thought began to be given to doubling the size of the Merrill facility to accommo-
date further increase in custom 
steel fabrication.  However, 
Roger E. Hinner Jr. discovered that 
J. I. Case was trying to sell 
its over 400,000-square-foot facilit
y in nearby Schofield, Wis-
consin.  Rather than incurring the greater anticipated cost of 
expanding the Merrill facility, the Hinner family agreed that 
Respondent would purchase the Schofield one and, then, relo-
cate all of Respondent™s operations there, selling or leasing the 
then-vacated Merrill facility. 
The Schofield facility purchase was accomplished by Re-
spondent on December 31, 1994.  Be
cause that it was five times 
the size of the Merrill facility, Roger E. Hinner Jr. arranged to 
cover some of Respondent™s resultant fourfold increase in 
overhead costs by leasing two-th
irds of the Schofield facility 
vacant space to Warehousing of Wisconsin.  Into the remaining 
vacant space there, Respondent moved its custom steel fabrica-
tion operations.  It commenced production at Schofield during 
mid-April 1995. To perform that by-then expanded Schofield custom steel 
fabrication, Roger E. Hinner Jr. 
testified that hiring of employ-
ees ﬁwas an ongoing process from the time we bought the plant 

right up until October of last year [1998]ŠSeptember of last 
year.ﬂ  He further testified that
 he began spending half of his 
work time at Schofield until the office staff was moved there 

during the spring of 1996.  Once 
that took place, Hinner began 
working full time at Schofield.  
At some point thereafter, he became general manager of custom steel fabrication, a position 

which he apparently occupied thereafter until spring of 1998 
when he became Respondent™s pr
esident.  Respondent admits 
that at all material times while se
rving as its president, Roger E. Hinner Jr. had been a statutory supervisor and agent of Respon-
dent. Custom steel fabrication operati
ons at the Schofield facility 
are conducted in what are called ﬁbays.ﬂ  As will be seen in 
subsection E below, the allegedly unlawful September 22 per-
manent layoffs were all made
 only among employees working 
in Bays 1 and 2.  That very fa
ct is one component of the Gen-
eral Counsel™s argument concerning Respondent™s motivation. 
Conversely, Respondent argues that, given the business then 
available and the nature of the work ordinarily performed in its 
Schofield bays, it had been logical to select for permanent lay-
off only among Bays 1 and 2 empl
oyees.  Accordingly, some 
understanding of the bays and of the work performed in them is 
necessary. 
Unfortunately, no one supplied 
a picture or diagram of the Schofield facility operating areas
.  Thus, any understanding of 
the positioning of bays and other ar
eas there is left to testimony 
by various witnesses which, in the final analysis, must be 
patched together to try understanding where in that facility the 
various bays are located.  As to 
that testimony, no one disputed 
the testimony of welder/fabricator Kim Sloan that work on 

beams is performed in all of the bays.  Most of the testimony 
focused on Bays 1 through 4, but it seems that there are higher 
numbered ones.  For, alleged di
scriminatee Cleveland testified 
that he had worked for approximately a month during 1998 ﬁin 
bay five putting tees together 
for trusses.ﬂ  And alleged dis-
criminatee Radish testified that he thought there was a Bay 7 

where fabrication department employees ﬁtake and putŠdo the 
layout on the plates, punch holes 
in them and stuff like that,ﬂ 
though he allowed that, ﬁIt™s a special bay number but there 
was a couple bays that kind of switched back and forth up there 
so I think it might have been
 bay four but I™m not sure.ﬂ The only other descriptive te
stimony about Bay 4 was pro-
vided by Fabrication Superinten
dent Edwin Paul Wisniewski, 
an admitted statutory supervisor and agent of Respondent.  He 

testified that fabricated material is blasted and painted at the 
back end of the Schofield facility, after which it is ﬁput on 
trucks and sent out.ﬂ He placed Bay 4 at the opposite end of 
that facility: at ﬁthe front endﬂ 
or ﬁthe beginning of the plant.ﬂ  
That bay, testified Wisniewski, 
is ﬁwhere the trusses were fab-
ricated . . . but it was in line with the wheelibrator which has a 
direct access from the front to the back,ﬂ so that for material 
welded and fabricated in Bay 4 ﬁit was a straight shot through 
and down to the other [back] endﬂ of the Schofield facilityŠthe 
end where the blasting and painting is performed. 
As in other bays, there are cranes in Bay 4.  Apparently those 
are larger than cranes in some other bays.  For, in connection 
with the Havens truss job described in subsection D below, 
Wisniewski testified, without contradiction, that ﬁthe cranes 
that were in Bay 4 . . . were not small enough toﬂ move the 
welded and fabricated trusses for that job so that they could be 
painted.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 178By contrast, testified Wisniews
ki, Bay 3™s ﬁcranes were big 
enough toﬂ move ﬁsome heavy trussesﬂ for the Havens job to 
the back area where they would be painted.  Alleged discrimi-
natee Cleveland described Bay 
3 cranes as being ﬁthree ton 
cranes,ﬂ which he characterized 
as not being ﬁvery big ones.ﬂ  
No one contested Wisniewski™s te
stimony that ﬁthe people that 
are in Bay 3 at the time [of the September 22 permanent lay-
offs] did a lot of the more difficult work.  A lot of the more 
intricate work that was done on trusses and a lot of our bigger 
components whether they be plate girders and so on and so 
forth is primarily done in Bay 3.ﬂ 
Wisniewski characterized Bay 2 as ﬁthe center bayﬂ at ﬁthe 
middle production end of the front of the plant,ﬂ and Bay 1 as 
ﬁ[t]he bay furthest to the westﬂ in the Schofield facility™s pro-
duction area.  Because of that location, he further testified, it 
had not been as feasible to move fabricated material from Bay 1 
ﬁway over to the wheelibrator and then getting them painted,ﬂ 
as is the fact with steel welded and fabricated in other bays.  
Yet, Wisniewski never disputed Sloan™s testimony that Bay 2 is 
separated from Bay 3 ﬁby a chai
n of rollersﬂ and, moreover, that Bays 1 and 2 are separated from each other only by ﬁweld-
ing machinesﬂ located between those two bays.  She further 
testified that beams can be m
oved from Bay 1 to Bay 2 on ﬁa 
small set of rollers that cranes can push across between the bays 

so that bay two can do the work t
ooﬂ being performed in Bay 1.  
Unclear is whether it had been to
 those sets of rollers, between 
Bays 1 and 2, to which Wisniews
ki was referring when he testi-
fied about ﬁa conveyor that had gone through [Bay 2] that car-
ries a lot of material down from the saws and down to the fab 
area to be fab™d and welded and taken down to the shipping 
area.ﬂ 
What is quite clear, according to all witnesses who testified 
about it, is that columns and larger beams are handled in Bay 1 
because it had larger cranes and a bigger drill.  For example, 
alleged discriminatee Dotseth tes
tified, ﬁBay one did mostly the 
large structural beams because there was a drill line prior to the 
beams coming off the drill itself so it was very large structural 
beams,ﬂ while Bay 2 employees worked on ﬁtrusses to the 
smaller structural steel.  Mostly because they had cranes in that 
particular bay [which] were onl
y three ton cranes and bay one 
had the larger cranes to handle
 the stuff.ﬂ  Similarly, Sloan 
testified that ﬁthere is a bigger drill in bay one so it can handle 
bigger materialﬂ than other bays
, though as pointed out in the immediately preceding paragraph, she also testified that work 
could be exchanged between Bay 1 and Bay 2, using one the 
bays™ cranes to move that material across the roller, from Bay 1 
to Bay 2.  She acknowledged, however, that work on larger 
columns and beams is usually performed in Bay 1. 
One important point should be highlighted in connection 
with the foregoing description.  
Locations in the Schofield fa-
cility, and differences in the types of work performed in bays, 
does not mean that Respondent™s
 welder/fabricators are con-fined to the bay to which they are nominally assigned.  To the 
contrary, although Wisniewski te
stified that ﬁmore difficultﬂ 
and ﬁmore intricateﬂ projects are performed in Bay 3, and while 
he further testified that welder/fabricators in Bay 3 were ﬁa 
close knit group of guys and gals,ﬂ he acknowledged that 
welder/fabricators from other bays do ﬁgo over thereﬂ and work 
in Bay 3, though only ﬁ[v]ery seldomﬂ did they do so.  Even so, 
he conceded that, ﬁAll welders that are in the plant are capable 
of going from one bay to another, correct.ﬂ 
In fact, no official or other witness for Respondent disputed 
testimony that both Sloan and Radish had spent time working 
in Bay 3.  All witnesses either expressly agreed, or appeared to 
agree, that welder/fabricators
 move freely am
ong bays at the 
Schofield facility.  For exampl
e, Bay 1 lead person Alan Van-
dre agreed that movements of welder/fabricators between Bays 
1 and 2 occurred on almost a daily basis:  ﬁIt depends upon if I 
got more stuff or Bay 2 has got 
more stuff.  Then we got to 
shift people around.ﬂ  In sum, while Wisniewski testified that 
ﬁmore difficultﬂ and ﬁmore intricateﬂ work is performed in Bay 
3, where the welder/fabricators are ﬁa close knit group,ﬂ at no 
point did Wisniewski or any othe
r witness claim that that Bay 3 
group had not been augmented, 
at least occas
ionally, by 
welder/fabricators from other bays
 and, further, Wisniewski 
admitted that all of them were capable of working in any of the 
Schofield bays. 
Relocation of custom steel 
fabrication operations to 
Schofield permitted Respondent to begin bidding on larger 
projects.  And through 1997 those operations appear to have 
prospered.  During that calendar year it admittedly derived 
gross revenues in excess of $1 million and, during that same 
calendar year, it admittedly sold goods valued in excess of 
$50,000 which were shipped from th
e Schofield facility directly 
to points outside of the State of Wisconsin.  Based upon those 
admitted facts, Respondent admits that at all material times it 
has been engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act. 
 Nonetheless, its business horizon 
was not an unclouded one. 
C.  The Organizing Campaign On May 29 United Paperworkers
 International Union, AFLŒ
CIOŒCLC (the Union), an admi
tted labor organization within 
the meaning of Section 2(5) of 
the Act, filed a representation 
petition, in what became Case
 18ŒRCŒ16299, seeking an elec-
tion among Respondent™s employee
s.  For reasons never ex-
plained, possibly because of a deficient showing of interest, the 
Union requested withdrawal of the petition on June 9.  But, on 
July 29 the Union filed the petition in Case 18ŒRCŒ16338, 
again seeking an election among Respondent™s Merrill and 
Schofield employees.  This tim
e an election was conducted, on 
September 3.  A majority of 129
 valid ballots were cast against 
representation by the Union: 33 votes for representation by it; 
96 against representation by it
, with 5 nondeterminative chal-
lenged ballots.  No objections were apparently filed to conduct 
of that election.  Its results 
were certified on September 10. 
With respect to employees who were active on behalf of the 
Union, there is no evidence that any Merrill facility employees 
had been among them.  At Schofield, Radish appears to have 
been the most active employee.  In fact, he may have been the 
employee who first made contact w
ith the Union.  For, he testi-fied that he had spoken with Union agent Vernon Bowers ap-

proximately ﬁonce a weekﬂ and ha
d attended that Union™s first 
meeting with Respondent™s empl
oyees during April, approxi-
mately a month before the first above-mentioned petition had 
been filed.  At work, he testified, Radish had solicited signa- MERRILL IRON & STEEL 179tures on authorization cards from other employees, had helped 
handbill outside of the Schofield facility, had worn Union but-
tons and a Union hat, and had 
displayed Union stickers on his 
toolboxes.  During the Septembe
r 3 representation election, 
Radish served as observer for the Union.  Wisniewski admitted 
that he had known that Radish was a union supporter. 
White testified that he had attended his first meeting with the 
Union during May and had solicited employees™ signatures on 
authorization cards before and 
after work, as well as during 
ﬁlunch hour.ﬂ  One person whose 
signature he had solicited on 
a card had been Fabrication S
uperintendent Wisniewski who 
testified that, ﬁsome timeﬂ when the first petition had been 
filed, he had been offered an authorization card by White who 
asked if he (Wisniewski) wanted 
to sign it.  Thus, as with Rad-ish, there can be no doubt of Respondent™s knowledge about 

White™s support for the Union. 
Cleveland testified that he ha
d passed out authorization cards 
which he had been keeping in his toolbox and which ﬁ[a] lot of 
the employeesﬂ came during ﬁbreak or else noon hourﬂ and 
asked Cleveland to furnish to them.  Cleveland testified that he 
also had affixed one of the 
Union™s insignia on his welding helmet, but ﬁit lasted fifteen minutes and it melted right off.ﬂ 
Cleveland characterized his uni
on activities as having been 
relatively low-profile.  Despite that, Wisniewski admitted that 
he had known that Cleveland, as well as White, supported the 
Union.  Yet, Wisniewski never did explain how he had become 
aware of Cleveland™s relatively low-profile support for the 
Union.  Nonetheless, Wisniews
ki™s testimony did supply indi-
rect evidence concerning how he likely had learned about 
Cleveland™s Union support. Wisniewski admitted that, during discussions among man-
agement officials, ﬁwe had talked aboutﬂ the ongoing union 
campaign and, more sp
ecifically, ﬁa
bout all of the individualsﬂ 
who were supporting the Union:  ﬁWe talkedŠyes, we talked 
about every individual on a specif
ic one on one basis.ﬂ  Those 
admissions are particularly important also with regard to Dot-
seth™s union support. 
Radish testified that he had worked with ﬁa fewﬂ other em-ployees while campaigning on behalf of the Union.  For exam-
ple, he identified Tom Gumz a
nd Jeff Howland, both of whom 
had ﬁleft before the vote ever 
came.ﬂ  Others whom he identi-fied were Kim Sloan, Jeff Lang, and allege
d discriminatee Dot-seth.  Dotseth testified that he had solicited employees™ signa-
tures on authorization cards, had passed out union literature to 
ﬁsome of the employees,ﬂ had displayed union stickers on his 
welding helmet and lunch box and, based upon his prior union 
experience, had answered othe
r employees™ questions about 
unionization during the approxima
tely 2-month period before 
the September 3 representation election. 
Neither Wisniewski, nor any other witness who testified for 
Respondent, acknowledged specifically having known about 
Dotseth™s support for the Union and his activities on behalf of 
it.  Yet, given the above-men
tioned conversations among man-
agement officials, which Wi
sniewski acknowledged had oc-
curred, it seems unlikely that such activity by Dotseth would 
have escaped notice by Respondent.  In fact, Wisniewski never 
did deny having known that Dotseth had been one of those 
supporters of the Union. 
Nor did any of Respondent™s ot
her witnesses deny having 
known about Dotseth™s support for the Union.  Asked about 

whom the officials had been who had discussed the Union™s supporters, ﬁon a specific one on one basis,ﬂ Wisniewski denied 
that President Roger E. Hinner Jr. had been one of them.  But, 
he admitted that one
 ﬁone occasion,ﬂ during pendency of ﬁthe 
first petition,ﬂ he and Roger E. Hinner Jr. had conversed about 
ﬁthe fact that the people out the plant were putting up a petition 
drive to unionizeﬂ Respondent.  Roger E. Hinner Jr. denied 
having either known which employees were supporting the 
Union and, further, denied ha
ving discussed with any of his 
managers or supervisors whom
 those employees might be. 
Wisniewski did identify, as 
management officials with 
whom he had discussed employee
-supporters of the Union, ﬁon 
a specific one on one basis,ﬂ then-Human Resources Director 
Lance Rick and then-Plant Supe
rintendent Tim Gruling.  Nei-ther former official was called as a witness, though it appeared 
that both were available to Respondent as witnesses.  Roger E. 
Hinner Jr. testified that, as of the time of the hearing, Gruling 
was employed by Respondent at 
its Merrill facility and that 
Lance Rick, the son-in-law of Roger E. Hinner Jr., was working 

for a company in Plover, Wiscon
sin.  Inasmuch as Respondent 
knew where they were working, seemingly it could have called 
them as witnesses.  Respondent presented neither evidence nor 
representation that Gruling or Lance Rick were not available to 
testify. 
Beyond inference of Responde
nt™s knowledge about Dot-seth™s support for the Union, certain comments were attributed 
to Wisniewski during which he directly connected Dotseth to 
the Union and its campaign which led to filing of the initial 
representation petition.  Laid-off maintenance employee Jim 
Lang testified that, on May 4, he
 had been discussing a welding 
problem with Dotseth when Wi
sniewski came over and asked 
what was going on.  Dotseth walked away and Lang testified 
that he had explained to Wisniews
ki that he had been ﬁask[ing] 
Ron how he would weld this weld
ment.ﬂ  In response, testified 
Lang, Wisniewski said, ﬁI don™t ask Ron questions.  He 

[Wisniewski] was the foreman.  I should ask him or the lead-
man,ﬂ and then added, ﬁI should not be congregating much with 
Ron because he was one of the union organizers and that he 
figured he was going to be the union president if the [U]nion 
went through,ﬂ but that Wisniews
ki ﬁintended that™s not going to happen.  That Ron would be gone before the vote came.ﬂ 
Lang was cross-examined relatively rigorously concerning 
his testimony about that convers
ation.  During that examina-
tion, Lang pretty much confirme
d the elements of his above-quoted description of Wisniewski
™s remarks: ﬁthat I should not 
congregate with Ron too much.  He said ‚That guy is part of the 
[U]nion™ and he said ‚He thinks he is going to be union presi-
dent™ and he says ‚I will see that
 that don™t happen.™  He says 
‚Ron will be gone before the vote comes.™ﬂ  There is no essen-
tial contradiction or disparity 
between Lang™s descriptions dur-
ing direct and cross-examinations about what Wisniewski had 
said.  But, some disparity arose when Lang™s testimony is com-
pared with his account of Wisn
iewski™s remarks given in a 
prehearing written statement. 
Lang conceded that his written statement contained no men-
tion of Wisniewski having said
 that Lang ﬁshould not be con-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 180gregating much with Ron.ﬂ  Aside from that, however, the writ-
ten statement does state, consistent with Lang™s testimony, that 
Wisniewski had said ﬁthat if I have any questions I™m to ask 
him or the lead person in the area, not Ron, and that Ron was a 
union organizer that he intended to
 get rid of before any union 
comes about.ﬂ  And it is that po
rtion of Wisniewski™s remarks that is crucial, since the complaint makes no allegation about not congregating with Dotseth,
 but alleges only that Respon-
dent violated Section 8(a)(1) of
 the Act by Wisniewski having 
said ﬁthat he intended to get rid of union organizers before any 
union came about.ﬂ 
The only disparity between that
 allegation and Lang™s testi-
mony, both during direct and cr
oss-examinations, is whether 
Wisniewski had said that he in
tended to get rid of Dotseth ﬁbe-
fore any union came aboutﬂ or, instead, ﬁbefore the vote cameﬂ 
or ﬁcomes.ﬂ  In context, such a variance is not so significant as 
to inherently undermine Lang™s cr
edibility, nor to invalidate the 
Complaint™s allegation.  Furt
hermore, given that the Com-plaint™s allegation does not include any mention of ceasing to 
congregate with Dotseth, the issue of whether or not 
Wisniewski had made that added statement to Lang is a collat-
eral matterŒone pertaining to ﬁa
 matter not in issue herein,ﬂ 
Philo Lumber Co., 236 NLRB 647 fn. 1 (1978), and cases cited therein, and, therefore, one upon which reliance cannot be 
placed in evaluating Lang™s cr
edibility about Wisniewski™s 
actually alleged unlawful statemen
ts as described during direct and cross-examinations, and in the prehearing written state-
ment. 
In fact, Wisniewski never did deny with particularity having 
told Lang that he (Wisniewski) intended to get rid of union 
organizer and would-be union president Dotseth before any 
union or vote came about.  Instead, Wisniewski denied only 
having participated in a conver
sation with Lang during which 
he (Wisniewski) ﬁthreatened to
 get rid of people pushing the 
[U]nion,ﬂ and denied only having ﬁthreaten[ed] anybody that 
[Wisniewski] was going to fire th
e people that were leading the 
[U]nion charge[.]ﬂ  Those are only general, or what have been 
called ﬁblanket,ﬂ denials.  As a matter of law, such denials are 
not sufficient to refute specific and detailed testimony, such as 
that provided by Lang concerning Wisniewski™s threat to get rid 
of Dotseth because the latter 
was a union organizer and would-
be president of the Union, should it succeed in becoming the 
representative of Responde
nt™s employees.  See, 
Williamson 
Memorial Hospital, 284 NLRB 37, 39 (1987); 
Beaird-Poulan 
Div. Emerson Elec. Co. v. NLRB
, 649 F.2d 589, 592 (8th Cir. 
1981); Mastercraft Casket Co. v. NLRB
, 881 F.2d 542 (8th Cir. 
1989).  At no point did Wisniewski deny with specificity hav-
ing made that threat to Dotseth. 
One disparity does exist between the complaint and Lang™s 
testimony with regard to the 
date of Wisniewski™s above-
described threat.  The complain
t alleges that Wisniewski had 
made that threat during August; 
Lang testified, repeatedly, that 
it had occurred on May 4.  To ove
rcome that disparity, the ar-
gument is advanced that by comparing Lang™s testimony with 
his written statement, it can only be concluded that he eventu-
ally did place the date of Wisn
iewski™s threat as having been 
made during August.  However, 
that is not an accurate argu-
ment. 
A careful reading of Lang™s testimony reveals that he had 
prepared the written statement ﬁmaybe three days after theﬂ 
remarks by Wisniewski and, then
, had written the date ﬁ8/14 of 
‚98ﬂ on it to reflect ﬁthe day I gave this document to Ronﬂ Dot-
seth.  ﬁYes,ﬂ Lang answered, he had ﬁdrafted [the written 
statement] earlier and gave it to Ron Dotseth on the 14th of 
August[.]ﬂ  That is, the writte
n statement was prepared by 
Lang, ﬁmaybe three days afterﬂ
 Wisniewski™s threat and was 
retained by Lang until August 14 wh
en he gave it to Dotseth, at 
which point he placed the Augu
st 14 date on the written state-
ment.  Apparently mistaking that date for the one on which 
Wisniewski had made his threat to Lang, the General Counsel 
used ﬁAugustﬂ Œ the month during 
which Lang gave the written 
statement to DotsethŠin the complaint and feels compelled, 
despite Lang™s testimony that 
Wisniewski had actually made 
his threat on May 4, to defe
nd the Complaint™s month. 
Of itself, disparity in date is not necessarily a material con-
sideration.  After all, the threat
 was litigated fully, as discussed 
above.  See, e.g., 
McKenzie Engineering Co. v. NLRB
, 182 F.3d 622 (8th Cir. 1999).  But, a latent problem emerges as a result 
of that disparity.  The unfair labor practice charge in this matter 
was filed on September 29.  No mention was made in that 
charge of any threat or other unlawful statement by any of Re-
spondent™s officials; its allegatio
n was confined to the asserted 
ﬁdiscriminatory discharge[s]ﬂ of the four alleged discrimina-

tees.  Allegations of Section 8(
a)(1) of the Act were not added 
until the amended charge was filed on November 5.  Of course, 
May 4 is one day outside of th
e 6-month limitations period 
prescribed by the proviso to Section 10(b) of the Act.  Essen-
tially, the situation here is th
e same as that underlying the 
Board™s recent decision in 
Ross Stores, Inc.
, 329 NLRB 573 
(1999).  However, it is not necessary to follow here the analyti-
cal approach followed in that case. 
Timeliness defenses under Sect
ion 10(b)™s proviso are af-firmative defenses which are regarded as waived when not 
timely advanced.  See, e.g., 
Prestige Ford
, 320 NLRB 1172 fn. 
2 (1996).  Obviously, Respondent was in no position to raise 
such a defense in its answer; th
e complaint alleged an ﬁAugustﬂ 
date.  After Lang™s testimony 
had been elicited, however, it 
could have moved to dismiss what
 by then was an evident time-
barred allegation.  Beyond that
, Respondent could have moved 
in its posthearing brief to dismiss the allegation, by then dis-
closed to have been time-barre
d.  Respondent did not do so.  
Accordingly, any timeliness defense is deemed waived. 
Turning to the substance of 
Wisniewski™s threat, Lang ap-peared to be testifying honestly about having been told of an 
intention to get rid of Dotseth because the latter was a union 
organizer who planned to become the Union™s president.  I 
credit that testimony by Lang.  Obviously, a threat to ﬁget rid 
ofﬂ an employee because of union 
support and activities, past or 
prospective, is a threat which naturally interferes with, restrains 

and coerces an employee to whom such a threat is directed.  If 
Respondent could ﬁget rid ofﬂ Do
tseth for such activities, that 
threat conveys an inherent threat
 that Lang, also, could be got-
ten rid of for his own union support and activities.  In short, a 
threat to ﬁget rid ofﬂ a leading union proponent chills the exer-
cise of statutory rights by the employee, Lang, to whom that 
threat was made.  Given Wisniewski™s position as fabrication 
 MERRILL IRON & STEEL 181superintendent, an employee, such as Lang, would logically 
conclude that Wisniewski possessed authority to carry out his 
threat against Dotseth.  The coercive impact of that unlawful 
threatŠand the animus which it displaysŠis not somehow 
diminished by the fact that it was not carried out prior to the 
September 3 representation election.  Therefore, by virtue of 
that threat, Respondent violated
 Section 8(a)(1) of the Act. 
D.  Respondent™s Economic Problems During 1998 
Following relocation of custom 
steel fabrication operations 
from Merrill to Schofield, Respondent encountered the first of 

what would become several setbacks.  Founder Roger W. Hin-
ner and two of his sons, Pat and Bob, ﬁbecame very comfort-
able with staying in Merrill 
and had no desire to move to 
Schofield,ﬂ as Roger E. Hinner Jr. put it tactfully, ﬁwhich 

caused a lot of problems.ﬂ  Their attitude left Respondent with 
agriculture-related operations situated at the Merrill facility.  
Consequently, it was not able to
 generate any revenues from the 
planned lease or sale of that facility.  Instead, the Merrill facil-

ity remained as an expe
nse item for Respondent. 
At Schofield, excess space was left as a result of the decision 
to leave agriculture-related operations at Merrill.  To some 
extent the cost of that unused Schofield space was ameliorated 
by additional tenants located by Roger E. Hinner Jr.  After 

Warehousing of Wisconsin™s leas
e expired, and it moved out 
after 12 to 18 months tenancy in the Schofield facility, he was 

able to lease space in that facility to Ryerson Steel, Becker 
Communications and, eventually, 
Superior Joist.  Their ten-
ancy, however, did not overcome additional problems which 
arose during 1998. 
As stated in subsection B above, relocation of custom steel 
fabrication to Schofield permitted Respondent to bid on larger 
projects and it did so.  During September of 1997 it was se-
lected successful bidder for fa
brication of steel on a 1,200,000 
square-foot hospital being erected by a firm referred to as 
Bronson.  Under the 90-day timetab
le described in that subsec-
tion, fabrication should have commenced on that job during 

December of 1997. According to Roger E. Hinner Jr., however, 
problems with engineering requir
ements led to a 3-week delay 
in detailing work and, in fact
, he testified that Respondent 
eventually had ﬁto bring in a larger engineering firm to help us 
design the connections.ﬂ  As 
a result, detailing cost $250,000 
more than anticipated by Re
spondent™s bid and, moreover, fabrication never did commence until early January 1998. 
Once that fabrication did commence there were additional 
problems which arose.  Both shop fabrication errors and pro-
duction time overruns resulted in additional losses.  Meanwhile, 
on January 10 Respondent had been selected as successful bid-
der on a similarly large General Motors job.  The intention had 
been to commence work on the General Motors job as the 
Bronson job was winding down.  But, delays in the latter left 
Respondent unable to commence the General Motors job until 
sometime during May, approxima
tely 4 months after having 
received notice of its selection as successful bidder. 
In the end, the General Motors job was profitable, but only 
on a ﬁthree or four percent margin,ﬂ Roger E. Hinner Jr. testi-
fied, whereas a ﬁ10 percentﬂ profit 
margin had been anticipated.  
In contrast, not only did Responde
nt lose all of its anticipated 
profit on the Bronson job, but it lost approximately $1 million 
on that job, he testified. 
By August those losses had surfaced in Respondent™s newly-
started monthly accounting balance 
sheets.  Its fiscal year is 
February 1 through January 31.  The fiscal year ending January 

31, 1998, had been a profitable one.  So, too, were Respon-
dent™s operations profitable during the following February and 
March.  At the end of the latt
er month, Respondent had earned 
$134,333.86 during those first 2 months of fiscal 1999.  There-
after, its profitability turned around. 
Respondent lost $100,536.05 dur
ing April, $140,732.17 dur-
ing May, $54,470.95 during June, and $839,509.82 during July.  
Although he testified that he kept apprised weekly on how Re-
spondent™s operations were doing financially, Roger E. Hinner 
Jr. testified that it ﬁtook typically 30 daysﬂ from preparation of 
the monthly accounting balance sheet until the time when he 
saw it.  So, as of September 
22, when the alleged unlawfully 
motivated permanent layoffs occurred, he likely would not have 
known with certainty that Respondent™s loss for August had 
been $1,148,959.44, though he w
ould have known that loss was continuing and, in addition, th
at it would be fo
r a substantial 
amount.  In any event, the $1,135,248.99 total loss from April 
through July is hardly insignificant. 
That was a conclusion also reached by Respondent™s lender.  
As mentioned in subsection B above, Respondent has been 
financing its purchases of stee
l and other mate
rials for jobs through a ﬁline of credit with a current lender here in town,ﬂ 
testified Roger E. Hinner Jr.  Then, Respondent recovered those 
costs, as well as its costs 
of labor, by billing customers 
monthly, to reflect completion of
 various sequences of jobs.  
Confronted with Respondent™s 1998 losses, however, its lender 
pursued three courses.  First, it increased the rate of interest 
which it charged Respondent for loans extended through the 
line of credit.  Second, it cut Re
spondent™s line of credit in half, 
from $6,500,000 to $3,250,000.  That
 left Respondent without 
ﬁability to go out and buy steel and cash flow the business nor 

pay off vendors,ﬂ testified Hinner, for the very large custom 
steel fabrication projects which 
it had relocated operations to 
Schofield to be able to perform.  Thirdly, the lender tried to 

persuade Respondent to bifu
rcate those operations from the 
still-profitable agriculture-related ones, a course which was 
eventually followed during October. 
President Roger E. Hinner Jr. testified, that confronting the 
situation described above, ﬁI wo
ndered whether or not we were 
going to be open by the endŠor make it to the end of the year.ﬂ  

Thus, Respondent began pursuing st
eps to minimize its losses.  
Following early July wage increases resulting from annual 
evaluations Respondent imposed 
a wage freeze.  Beyond that, 
after bonuses were awarded to Gruling and two foremenŠ

second-shift Shop Foreman Roger 
D. Ballerstein and Quality 
Control Foreman Kyle R. Rahi
kainenŠduring the Spring, Re-
spondent discontinued awarding bonuses, save for Gruling once he completed the required number of hours for a previously 

promised bonus. Of greatest significance, given 
the unlawful motivation alle-
gation, was an asserted decision to reduce the Schofield em-
ployee-complement.  Roger E. Hi
nner Jr. testified that he had 
ﬁseen a hole coming up in our production right after the Gen-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 182eral Motors job,ﬂ and ﬁthroughout the month of September,ﬂ 
because ﬁwe didn™t have adequate work lined up after the Gen-
eral Motors job.ﬂ  As to that 
job, it is undisputed that Respon-
dent had completed it ﬁ[w]ithin one weekﬂ of its targeted Sep-
tember 15 completion.  In conse
quence, Hinner testified that he decided to slow production ﬁsomewheres between 20 and 25 
percentﬂ and ﬁto reduce all of the employment by 20Š30 per-
cent,ﬂ with the maintenance staff to be ﬁcut off . . . in halfﬂ and 
other Schofield departments and 
areas to be cut ﬁacross the 
board,ﬂ on the basis of ﬁproductivity and performanceŠgeneral 
attitude,ﬂ and with no ﬁrehires.ﬂ  According to Hinner, he ﬁgave 
directive to my brother, Rick, 
and Lance [Rick] and Tim Grul-
ingﬂ to implement those direc
tions, after which he (Roger E. 
Hinner Jr.) did not become furt
her involved in implementing 
those directions. 
Roger E. Hinner Jr. denied spec
ifically that those directives 
had anything to do with the Union™s campaign and, further, 
denied that he had directed that
 union activity was to be consid-
ered in selecting any employee for layoff.  Concededly, this 
would be the first occasion wh
en Respondent had permanently laid off employees for lack of 
work.  But, Respondent contends that extraordinary steps had been warranted by the situation 
which confronted Respondent by 
mid-September.  Indeed, that 
conclusion cannot legitimately be contested.  Still, there are 
certain aspects which give rise to doubt about the legitimacy of 
Respondent™s motivation in conn
ection with the reduction in 
force which it claims to have pursued in an effort to try to sal-

vage its situation. 
Roger E. Hinner Jr. testified that at the time of the September 
3 election there had been 108 eligible production and mainte-
nance employees working at the 
Schofield facility.  Yet, Re-
spondent concedes that during Se
ptember only a total of eight 
employees had been permanently laid offŠfour maintenance 
and four production employees. 
 The inconsistency between his 
above-mentioned purported permanent layoff directive and the 
total number of employees actually
 laid off was pointed out to 
Roger E. Hinner Jr.  While he acknowledged that there was 
disparity between his purported 
direction and its implementa-
tion, however, Hinner testified on
ly that Respondent ultimately 
did achieve its targeted reduction of cutting in half the number 
of maintenance employees and of
 reducing other staff by ﬁ20Œ
30 percent.ﬂ So far as the record discloses, Hinner meant that those tar-
gets were met over time by attrition.  In fact, the evidence does 
show that Respondent™s total Schofield employee-complement 
did decline significantly during the remainder of 1998 and dur-
ing the first part of 1999, prior to the hearing.  Even so, Re-
spondent™s willingness to wait for reduction to occur over time, 
as a result of attrition, raises the natural question of why it had 
seen fit to abruptly lay off but
 eight employees during Septem-
ber and, then, sit back and wait for attrition to accomplish fur-
ther reduction.  That seem
ing inconsistencyŠbetween pur-
ported directive for substantial immediate reductions and sub-
sequent willingness to, for the most part, wait for attrition to 
accomplish reduction in the Schofield employee-complementŠ
was never explained by Respondent. 
That situation becomes even more puzzling when the eight 
September permanent layoffs are more closely examined.  As 
set forth above, Roger E. Hinner Jr. testified that he had de-cided, and directed, that mainte
nance staff be ﬁcut off – in 
half.ﬂ Prior to the September permanent layoffs, Respondent 
employed at Schofield three mechanics and eight regular main-

tenance employeesŠa total of 11 maintenance employees.  
But, only four of them were 
laid off permanently on Friday, 
September 18.  Further, if only
 the eight regular maintenance 
employees are considered, isolated from the three mechanics, 
the results become even more 
seemingly inconsistent with 
President Hinner™s purported direction.  Only two of eight regu-

lar maintenance employeesŠTodd 
Buelow and Gary Gamble Œ 
were permanently laid off on 
that date, along with mechanics 
Todd Nienow and Rodney Wallace.
  No explanation was ad-vanced by Respondent for the disparity between Roger E. Hin-
ner™s purported ﬁcut off . . . in halfﬂ direction, regarding main-
tenance employees, and the less than ﬁhalfﬂ of them who actu-
ally were permanently laid off on
 September 18.  Nor, for that matter, did Respondent explain why it had chosen only four of 
approximately 97 production employees for immediate perma-
nent layoff. 
True, there is no allegation that the four maintenance em-
ployees™ permanent layoffs had been unlawfully motivated.  
Still, as set forth above, Res
pondent™s defense portrays those 
layoffs as having been an integral component of an overall 
directive by Roger E. Hinner Jr. to reduce the Schofield facility 
employee-complement.  So. some consideration of those main-
tenance layoffs is necessary to evaluate the four production 
employee-layoffs which, of course, are alleged to have been 
unlawfully motivated. 
Aside from their numbers, the 
most striking thing about 
comparison of the maintenance employees™ and production 
employees™ permanent layoffs is th
at those layoffs did not take 
place simultaneously, as might be 
expected if they had been no 
more than related components of a single overall reduction in staff.  The four maintenance employees were laid off on Friday, 
September 18.  Based upon Res
pondent™s ﬁYTD Detail P/R 
Registers,ﬂ those layoffs were made on the day before the pay 
period for that week ended on Saturday.  So far as the evidence 
discloses, Saturdays are not re
gularly scheduled workdays, but 
rather work occurs on Saturdays only when required by produc-
tion considerations, and is comp
ensated on an overtime basis. 
In contrast, the four allege
d discriminatee-production em-
ployees were not permanently la
id off on September 18 nor, for 
that matter, at the end of a regular workweek and near the end 
of a pay period.  Rather, they were permanently laid off on a 
Tuesday, September 22, near the beginning of a pay period.  
Respondent never explained why, if all eight September per-
manent layoffs were part of a 
single decision to effect an over-
all reduction in Schofield empl
oyee-complementŠas claimed 
by Roger E. Hinner Jr.Šlayoffs 
of maintenance employees had 
been separated from those of the production employees.  In 

fact, procedures preceding selection of employees to be laid off 
gives rise to a further difficult
y for Respondent™s asserted de-fense. As discussed further in subs
ection E below, the September 
layoffs were preceded by individual evaluations of each 

Schofield employee, recorded on ﬁEmployee Assessmentﬂ 
forms.  Each employee was numerically-rated in nine areas and, 
 MERRILL IRON & STEEL 183then, ranked relative to other employees in the groups being 
rated by a particular supervisor 
or other assessor, such as lead-
men. The significant point at this stage is that employee assess-
ments for maintenance employees were dated September 18 
and, accordingly, were apparently prepared on the same day as 
the four maintenance employees had been laid off.  By contrast, 
assessment forms for production employees, at least for those 
in Bays 1 and 2 from whom the four production layoffs came, 

were not even distributed for completion until the afternoon of 
Monday, September 21.  Now, 
even speculating that some 
business-related reason might ha
ve existed for not laying off 
the four alleged discrimina
tee-production employees until 
Tuesday, September 22, no explan
ation is even suggested by 
the evidence for delaying assessment of production employees 
until the week after assessments had been conducted for main-
tenance employees. 
Absent such an explanation, delayed preparation of those 
forms for production employees ra
ises some suspicion that it 
had not occurred to Respondent
 to assess and layoff production 
employees until after maintenance employees already had been 
assessed and four of them laid of
f.  That is, having assessed and 
laid off maintenance employees
, Respondent decided to take 
advantage of those legitimately-motivated layoffs by extending 
the procedure utilized for selecting maintenance employees to 
production employees, as well, w
ith Roger E. Hinner Jr. then 
trying to disguise that decision by portraying both sets of lay-

offs as the result of a single directive, albeit a directive which is 
inconsistent with the actual separation of production from maintenance layoffs. 
On the other hand, the evidence is susceptible of a differing 
inference: that Respondent initially did intend to take advantage 

of its decision to lay off maintenance employee on Friday, Sep-
tember 18 and layoff on that date, as well, the four alleged dis-
criminatee-production employees, because of their activism on 
behalf of and support for the Union.  But, then, it had to post-
pone the four production layoffs in light of remarks to an em-
ployee by one of the Hinners
Šremarks which revealed Re-spondent™s actual motivation. That employee is Kurt Truss.  He had been employed by Re-
spondent for several years befo
re departing from its employ-
ment prior to the hearing in this matter.  Truss testified that, 
during the years that he had worked for Respondent, he had 
conversed ﬁ[e]very dayﬂ with Kenneth HinnerŠone of founder 
Roger W. Hinner™s sons and a brother of Roger E. Hinner Jr.Š
about various subjects.  During 
ﬁabout the second week of Sep-
tember,ﬂ testified Truss, one such conversation had been in 
progress when Kenneth Hinner 
suddenly remarked that Re-
spondent was ﬁgoing to take ca
re of problemsﬂ by having a 
layoff ﬁon Fridayﬂ that would ﬁget rid of some of the f____g 
union sympathizers.ﬂ  Truss test
ified that he had admonished 
Kenneth Hinner for making such a statementŠﬁYou can™t say 
things like this, especially to
 me in a union situationﬂŠand, 
later that day, had reported to then- Plant Superintendent Grul-

ing what Kenneth Hinner had said. 
 Even later that same day, 
according to Truss, he was approached by then-Human Re-

sources Director Lance Rick w
ho told Truss ﬁnot to worry 
about the situation and that Kenny Hinner although he was on 
the board of directors did not set policy.ﬂ 
Kenneth Hinner was called as 
a witness for Respondent.  Ini-
tially, he denied with specific
ity having made the above-quoted 
remarks attributed to him by Truss.  But when next asked 

whether he had ﬁmade any statement along those lines to Mr. 
Truss,ﬂ Kenneth Hinner appeared 
to become more guarded.  He 
answered only, ﬁNot that I can recall.ﬂ  Of course, a professed 

lack of recollection does not constitute refutation.  See, e.g., 
Indian Hills Care Center, 321 NLRB 144, 150 (1996), and case 
cited therein. 
As pointed out above, Truss was no longer working for Re-
spondent by the time of the hearing.  However, there is no evi-
dence that the circumstances 
of his departure from Respon-
dent™s employment had been su
ch that, viewed from an objec-
tive perspective, he likely could 
be said to be biased against 
Respondent, such that he might fabricate testimony to place 
Respondent in an adverse situat
ion.  Although Kenneth Hinner 
denied having made the above-quot
ed remarks attributed to him 
by Truss, neither Gruling nor Lance Rick were called to deny 
that the former had received a report from Truss about such 
remarks by Kenneth Hinner, nor to deny that Lance Rick had 
told Truss ﬁnot to worry aboutﬂ
 remarks made by Kenneth Hin-
ner.  In consequence, it is unc
ontroverted that Truss had told 
Gruling about the above-quote
d remarks made by Kenneth 
Hinner and, then, that Lance Rick had told Truss ﬁnot to worry 
aboutﬂ those remarks. By now, of course, it is settle
d that testimony is not required 
to be blindly accepted merely because it is not contradicted.  
See, e.g., 
NLRB v. Howell Chevrolet Co.
, 204 F.2d 79, 86 (9th 
Cir. 1953), affd. 346 U.S. 482; 
Woods v. United States, 724 F.2d 1444, 1452 (9th Cir. 1984).  
Nonetheless, where testimony 
is uncontradicted, though the opportunity to do so seemingly 
existed, that very absence of 
contradiction distinguishes such 
testimony from that which is controverted.  ﬁAlthough the 

Board may dismiss or disregard uncontroverted testimony, it 

may not do so without a detailed
 explanation.ﬂ  (Citation omit-
ted.)  Missouri Portland Cement Co.v. NLRB
, 965 F.2d 217, 
222 (7th Cir. 1992). 
Truss appeared to be an honest individual who was attempt-
ing to testify candidly about what had been said to him and 
about what he had said on that 
September day.  As an objective 
matter, there would have been no reason for him to make the 
above-described undisputed repo
rt to Gruling unless Kenneth Hinner actually had made the remarks attributed to him.  In like 

vein, there would have been no r
eason for Lance Rick to assure 
Truss that the latter need not worry about remarks by Kenneth 
Hinner, unless Gruling had reported to Rick what Truss had 
reported to Gruling.  In view of the totality of the foregoing 
considerations, and his seeming candor when testifying, I credit 
the account by Truss of what Kenneth Hinner had said. 
The parties dispute whether or
 not Kenneth HinnerŠa mem-
ber of the family who owns 
and operates Respondent, and dur-
ing September, at least, a me
mber of Respondent™s board of 
directors and, as well, someone who could co-sign Respon-
dent™s checksŠhad been an agent of Respondent within the 

meaning of Section 2(13) of the Act.  But, resolution of such 
status is not significant in the circumstances presented by his 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 184remarks to Truss.  True, Kenneth Hinner lacked supervisory 
authority and was not involved 
in making personnel decisions.  
He sat on Respondent™s board of 
directors largely as a figure-
head.  Yet, the crucial point about his remarks to Truss is that a 
family member so uninvolved 
in operational and personnel 
decisions knew enough to make remarks aboutŠindeed, to 
predictŠwhat eventually occurred: Respondent did perma-
nently lay offŠﬁget rid ofﬂŠ four of the Union™s supporters. 
True, Respondent did not take that action on a Friday; it 
permanently laid off Radish, Cl
eveland, White, and Dotseth on 
a Tuesday.  Yet, that does not
 detract from Kenneth Hinner™s 
prediction of what was going to happen to ﬁsome . . . union 
sympathizers.ﬂ  After all, Tru
ss reported to Gruling what Ken-
neth Hinner had said and then-Director of Human Resources 

Lance Rick obviously became aware of what Truss had re-
ported to Gruling.  To then ef
fect permanent layoff of those 
four production employees on a Friday would only reinforce 

the accuracy of what had been said to Truss by Kenneth Hin-
ner.  Yet, while that could be 
a logical explanation for not lay-
ing off the four production employ
ees, it was not an explana-tion which Respondent advanced. 
That is, Respondent never contended that it had delayed those 
four permanent layoffs from Friday, September 18 until Tuesday, 
September 22 to avoid giving an appearance of unlawful motiva-
tion, in light of Truss™s report about Kenneth Hinner™s remarks.  
Nor, for that matter, does the evidence supply a basis for infer-
ring that that had been Respondent™s purpose for not laying off 
Radish, Cleveland, White, and Dotseth on September 18, along 
with the four maintenance employees.  Of course, I am not at 
liberty to supply for Respondent a defense which it has not 
raised.  See, e.g., Norris/O™Bannon, 307 NLRB 1236, 1242 
(1992).  ﬁThe employer alone is responsible for its conduct and it 
alone bears the burden of explaining the motivation for its ac-
tions.ﬂ  Inland Steel Co., 257 NLRB 65, (1981). 
Even had Respondent presented 
testimony that the alleged 
discriminatee-production employ
ees™ permanent layoffs had 
been deferred from September 18 
to September 22, to avoid an 
appearance of impropriety in light of Kenneth Hinner™s remarks 

to Truss, Respondent™s situation would not be salvaged.  As 
mentioned above, ﬁEmployee 
Assessmentﬂ forms for produc-
tion employees, at least for those in Bays 1 and 2 to which the 
alleged discriminatees had nominally been 
assigned, were not distributed for rating and ranking until the afternoon of Mon-
day, September 21.  Yet, as of
 ﬁthe second week of Septem-
berﬂŠthe workweek of September 14 through 18Šaccording 
to Truss, Kenneth Hinner was already saying that Respondent 
was going to ﬁget rid of some of the f_____g union sympathiz-
ers.ﬂ  In other words, even be
fore Respondent had ostensibly 
rated and ranked Bays 1 and 
2 production employees, a mem-

ber of the family who owned Respondent, who was also a 
member of its board of directors, already had known that ﬁsym-
pathizersﬂ for the Union were going to be chosen for permanent 
layoff. 
Those remarks by Kenneth Hinner are important for two rea-
sons.  Obviously, they evidence 
a predisposition on the part of 
Respondent to select production employees for permanent lay-

off on the basis of their union activism.  Secondly, they tend to 
reveal that the entire assessment procedure, at least as applied 
to production employees laid o
ff on September 22, had been 
nothing more than a facade utilized in an effort to conceal Re-
spondent™s true intention of ﬁg
et[ting] rid ofﬂ production em-
ployees who had supported, and been active on behalf of, the 

Union in the recently-concluded campaign. 
Such a conclusion becomes even more viable in view of the 
contrast between Roger E. Hi
nner Jr.™s above-described pur-ported ﬁ20Œ30 percentﬂ reduction direction and the instructions 

given shortly afterward to Wi
sniewski.  Respondent acknowl-edges that as of September 3 there had been 108 production and 
maintenance employees working at the Schofield facility. No 
reduction in that number is shown to have occurred between 
that date and September 22.  
Deleting from that 108 number the 
above-mentioned 11 maintenance employees, that meant that as 
of September 22 there had been 97 production employees 
working at the Schofield facility.
  Yet, Fabrication Superinten-
dent Wisniewski testified that he had been instructed by then-

Human Resources Director Lance Rick that ﬁwe were to reduce 
[the employee complement] by 8 to 10 people,ﬂ with ﬁhalf of 
that . . . to be done through the maintenance department and the 
other part to be done on the floor in production.ﬂ 
Clearly, the instruction given by Lance Rick to Wisniewski 
was at odds with the directive which Roger E. Hinner Jr. testi-
fied that he had given to Lance Rick and, as well, to Gruling 
and to Rick Hinner.  Putting the best face on that disparity, 
from Respondent™s point of view, a change in number of pro-
duction employees, to be select
ed for permanent layoff, may 
have occurred between the time that Roger E. Hinner Jr. issued 

his purported directive and the t
ime when Lance Rick gave the 
above-described instruction to 
Wisniewski.  Yet, Respondent 
presented no evidence whatsoever that would serve to support 
such a conclusion.  As pointed out in subsection C above, nei-
ther Gruling nor Lance Rick appeared as a witness.  Nor did 
Rick Hinner,  There is no basis 
for concluding that any one of 
the three of them had not been available to appear as a witness 

for Respondent.  In consequence, the record is left with the 

unexplained inconsistency betw
een a purported directive by 
Respondent™s president and the supposed instruction given to 

the fabrication superintendent 
charged with implementing that 
directive. 
Beyond that, while as descri
bed above, Respondent™s finan-
cial situation had become precarious by September, there is 
ample basis for questioning whethe
r it had been so dire that 
permanent layoffs of any production employees would have 

been so natural a corrective cour
se as Respondent now seeks to portray and, beyond that, whethe
r selection of Bays 1 and 2 
employees had been so logical 
as Respondent now argues.  As 
pointed out above, it is uncontroverted that the General Motors™ 

job had been completed by mid-Se
ptember.  Also undisputed is 
Roger E. Hinner Jr.™s testimony that ﬁ[t]he main deliveryﬂ for 

the Bronson job had been completed by August 15.  Prior to 
September, those had been Res
pondent™s main Schofield jobs during 1998. In addition, at the beginning of the workweek of September 
20 through 24 Schofield production employees  had not been 

fully occupied.  That is shown by several factors.  According to 
a summary prepared from Res
pondent™s timecards, 6,641.15 
total shop hours had been worked during the workweek for 
 MERRILL IRON & STEEL 185which paychecks issued on August 7 and 6,592.90 total shop 
hours had been worked during the following week.  Of course, those had been workweeks immedi
ately preceding ﬁ[t]he main 
delivery,ﬂ as Roger E. Hinner Jr. put it, for the Bronson job. 
In contrast, only 3,240.03 total shop hours were worked dur-
ing the workweek for which paychecks were issued on Septem-

ber 18 and only 3,488.40 total shop hours were worked during 
the workweek for which paychecks were issued on September 
25.  No question that there had been a dramatic decline in total 
shop hours worked between t
hose August and September 
workweeks, to a level in Septem
ber of approximately half of 
the total hours worked during those August workweeks.  It should not escape notice, nevertheless, that but four of 97 pro-
duction employees had been sel
ected for permanent layoff on 
September 22, despite those drama
tic differences in total shop 
hours. There was no significant increase in total shop hours worked 
during the remainder of 1998 and during early 1999.  In fact, 
there was a further decline, undoubtedly reflecting the ongoing 
allowance by Respondent of reduction in staff through attrition.  
According to the summary, total shop hours during weeks after 
the one paid on September 25 varied from a low of 1,414.60 to 
a high of 4,277.55.  Yet, no a
dditional permanent layoffs of 
production employees were effected during any of those work-
weeks after September 21 through 25, in contrast to what oc-
curred on September 22. 
To be sure, beside what has been said in the preceding three 
paragraphs, records of welder/fab
ricators nominally assigned to 
Bays 1 and 2 reveal some dimini
shed amount of work available 
for them immediately prior to that date.  Some of those em-
ployees did work a full 40 hours during the pay period ending 
September 19: Cleveland, White, Kim Sloan, Raymond E. Har-
ris, Daniel J. Klosinski, and Steve Trudell.  Michael J. Ar-
rowood and William C. Neitzel each worked 39 hours during 
that pay period.  But, the YTD Detail P/R Register records for 
the pay period ending September 19, only some of which were 

offered into evidence, show that Tony W. Woodruff had 
worked 34.50 hours and that Radish, Tim Wiroll and Jonathan 
P. Arrowood each had worked only 32 hours during the pay 
period ending September 19. 
Even more striking are the reduced work hours which Bays 1 
and 2 employees had worked dur
ing the immediately preceding 
pay period, the one ending September 12 which, it should not 

be overlooked, had included a holiday.  To the extent that YTD 
Detail P/R Register records were offered and received for that 
pay period, only Raymond E. Harri
s, Jonathan Arrowood, Dot-seth and Tony W. Woodruff had worked a full 32 hours, with 

Dotseth and Woodruff each also having worked 2.50 overtime 
hours.  In contrast, during that pay period ending September 12, 
White, Kim Sloan, Tim R. Wiroll. and Michael J. Arrowood 
each worked but 24 hours, with Cleveland and Steve C. Trudell 
having worked only 16 hours each. 
Evidence of reduction in available work immediately prior to 
September 22 is not confined to records.  Testimony by the 
General Counsel™s employee-witn
esses also discloses that 
hours being worked had declined by then.  Thus, while White 
testified that he had been told
 by Gruling on September 21 that, 
ﬁThere is plenty of workﬂŠa statement which may be ex-
plained by the description of
 Respondent™s post-September 18 work set forth belowŠhe conceded that he had been told that 
over the telephone on Monday, Se
ptember 21 when he was at 
home as a result of there not being enough work to necessitate 
that he report for work on that Monday: ﬁI don™t think we 
workedŠI don™t think we worked Monday.ﬂ 
Dotseth agreed that it was fair to say that things had become 
pretty slow at Schofield prior to his permanent layoff on Sep-
tember 22.  Sloan agreed that she had not been working over-
time prior to the permanent layoffs on that date and, in addition, 
testified that Respondent ﬁdidn™t 
have a lotﬂ of big column and 
beam work, though ﬁit wasn™t completely outﬂ of that work. 
Radish testified that he had 
been sent home at 8 a.m. on 
Monday, September 21, after ha
ving ﬁworked two hoursﬂ that day.  He further testified that, at that time, he had been told ﬁto 
call in about 3 o™clock in the afternoon to find out if we had 
work for the rest of the week or if we were supposed to come in 
to work.ﬂ  At the same time as 
he had been sent home that day, 
testified Radish, Kim Sloan al
so had been sent home and, 
moreover, Cleveland had been 
ﬁsent home later in the day I 
believe.ﬂ 
Radish pointed out that employees had been sent home in the 
past when ﬁno blueprintsﬂ had been received by Respondent.  

He further testified that bluepr
ints were ﬁsupposed to be here 
by 2 o™clockﬂ and, in the past, it had been after they had not 
been received by that time that employees were sent home: 
ﬁWe™d say sure, we™ll go home at, you know, 3:30Š2:30.ﬂ  
Yet, on September 21 Radish and 
Sloan had been sent home at 
8 a.m., not after 2 p.m.  And there is no evidence that Respon-

dent had been awaiting delivery of blueprints on that Monday.  
Accordingly, it cannot be said that failure to receive blueprints 
had played any role in the fact that at least some production 
employees had been sent home that day. 
Even though Cleveland may not have been sent home until 
later on Monday, September 21, th
at did not mean that he had 
been occupied with production work while he had worked at 
the Schofield facility that day.  For, he testified that he had 
been working for the paint department, repairing sawhorses on 
which beams and other parts are pl
aced to paint them.  ﬁThere 
wasn™t very much there at all. They were low on work.  There 
was some but not much,ﬂ acknowl
edged Cleveland.  Yet, slow-
ing of production work during particular periods was not an 

unprecedented situation. 
Cleveland testified that, during the time that he had worked 
for Respondent from July 5, 1995, to September 22, 1998, there 
had been times when work had been ﬁslowﬂ and, ﬁThere were 
times we swept floor for two weeks straight.ﬂ  No witness for 
Respondent disputed that testimony by Cleveland. Indeed, 
Wisniewski acknowledged that during the period prior to the 
September permanent layoffs, that had been precisely what 
many Schofield employees had been
 doing:  ﬁThere was a lot of 
people out there that were sweeping floors to keep people there 

for their 40 hour week.ﬂ 
Yet, Respondent™s witnesses conceded that during such 
times in the past, there had been neither permanent nor tempo-
rary layoffs for lack of work.  Thus, Wisniewski testified that, 
during the years that he had been working for Respondent, ﬁAt 
no time in the little over 4 years have we ever had a layoff at 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 186[Respondent]™s Schofield plant.ﬂ  
Similarly, called as Respon-
dent™s witness, Bay 2 leadperson Delmar Gumz testified that 
during his 3Œ1/2 years at Respondent, there had been neither 
permanent nor temporary layoffs 
of employees due to lack of 
work.  And the evidence shows that as of September 22 Re-
spondent was not without prospe
ctive need for production em-
ployees to work following that date. 
As pointed out above, White tes
tified that Gruling had said 
during the afternoon of September 21 that, ﬁThere is plenty of 

work,ﬂ and, in fact, all four alleged discriminatee-production 
employees testified that they had been fully occupied during the 
workday of September 22, at le
ast until given notice of their 
layoffs. That might seem peculi
ar given Roger E. Hinner Jr.™s 
testimony that the General Motors job had been concluded 
about then and, moreover, that ﬁ[t]he main deliveryﬂ of the 
Bronson job had been completed during the week of August 15.  
However, that delivery did no
t truly complete Respondent™s 
work on that job for Bronson. 
During cross-examination, Hinner qualified his testimony 
about the Bronson job, acknowledging that it had been but 
ﬁ[t]he main deliveryﬂ which had been completed by the week 
of August 15, and that
 there still had been what he character-
ized as ﬁa little bit of clean up work after thatﬂ to be performed.  
At another point, he defined that ﬁclean up workﬂ as being 
principally ﬁchange order work.ﬂ  In both instances Hinner 
appeared to be attempting to minimize the significance of that 
work, whether characterized as ﬁclean upﬂ or ﬁchange order.ﬂ  
Yet, in the end, he conceded that there had been ﬁ[a] million 
dollars worthﬂ of it which had been performed by Respondent 
and, further, that, ﬁIt™s not co
mplete yet today.ﬂ  As no point 
did Roger E. Hinner Jr., nor any other witness for Respondent, claim that ﬁclean upﬂ or ﬁcha
nge order workﬂ had not been 
anticipated at the time that ﬁ[t]he main deliveryﬂ for the Bron-
son job had been made.  That 
is, at no point did Respondent™s 
witnesses claim that such work was of a type that could not 

have been fairly anticipated, gi
ven the nature of the job being 
performed for Bronson. 
Respondent never adduced eviden
ce of the exact sources of 
that ﬁmillion dollars worthﬂ of ﬁclean upﬂ or ﬁchange order 
work.ﬂ  Some of it may have been generated from stair-
fabrication which, consistent 
with practice, had been subcon-
tracted for performance by an unrelated party.  Another part of 
it was absorbed by what was referred to as brick relief work.  
Hinner testified that only ﬁa sm
all amount of itﬂ was performed 
in the Schofield facility; the ﬁm
ajor partﬂ of it was done at the 
Merrill facility and ﬁanother part
 of itﬂ was subcontracted to 
Norague Fabricating.  Yet, Re
spondent never contended, much 
less provided evidence, that bric
k relief work for the Bronson 
job could not have been performed at the Schofield facility.  

Nor was there evidence of past instances of brick relief work 
being performed at the Merrill f
acility or by a subcontractor, 
such as Norague Fabricating. 
Beyond any production work which could fairly have been 
anticipated having to be done fo
r Bronson as of September 22, 
there was an additional job wh
ich Respondent acquired about 
that same time: a General Moto
rs™ job which it obtained under 
subcontract from Havens Steel. 
 ﬁI believe it was during the week of September 20th when it was sold,ﬂ testified Roger E. 
Hinner Jr., though he added hastily,
 ﬁI can™t recall exactly when 
it was.ﬂ  Yet, his ﬁweek of Se
ptember 20thﬂ turns out to be 
probably an accurate statement, 
given that he ea
rlier testified 
that ﬁwe would have had a smal
l amount [of the Havens job] 
starting in OctoberŠpossibly a little in September with setting 

up jigs,ﬂ which, he acknowledged, is a part of the fabrication 
process.  Obviously, Respondent would not have been ﬁsetting 
up jigsﬂ during September had it
 not acquired the Havens sub-
contract by then. 
It should not be inferred that acquisition of the Havens sub-
contract was somehow inconsistent with Respondent™s overall 
financial difficulties during 1998. 
 Havens had been performing 
that job for General Motors, but had encountered difficulty 

performing it under the projecte
d schedule.  The job was simi-
lar to the one which Respondent
 had completed for General Motors.  Officials of the latter had suggested that Respondent 
take over part of the fabricatio
n being performed by Havens.  
All of the detailing had been completed by Havens and it also 
had purchased the steelŠangles, beams, channels, platesŠ
needed for the job.  As a result, aside from its payments for 
labor, Respondent needed only to draw on a minimum, if any, 
of its by-then diminished line of credit. 
Even so, the work to be performed was not insignificant; the 
job was not some sort of sma
ll project.  Roger E. Hinner Jr. acknowledged that it required 
fabrication of ﬁapproximately a 
thousand tons of trussesﬂ and estimated that it took Respondent 
ﬁ[a]pproximately three monthsﬂ to complete it, though some of 
that time was absorbed by ﬁan error made in the fit up of the 
diagonal bracing within the tru
sses,ﬂ which led to ﬁsomewheres 
around 600 man hours of rework to repair them.ﬂ  Nevertheless, even excluding that unanticipated ﬁrework,ﬂ as of September 22 
it appears that Respondent could have fairly anticipated that 
some of Roger E. Hinner Jr.™s ﬁhole coming up in production 
right after the General Motors jobﬂ had been completed would 
be filled by the later-acquired 
subcontract from Havens.  So far 
as the evidence shows, however
, Hinner never took that work acquired after August into accoun
t in determining that produc-
tion employees should be permanentl
y laid off.  Certainly, Rick 
Hinner, Gruling, nor Lance Rick ever appeared and testified 
that it had been acquisition of the Havens job which had led to 
the instruction to Wisniewski to select only four production 
employees for layoff.  To so 
conclude would be speculation 
and, further, would supply a defense for Respondent which it 

has never advanced. 
It seem likely that it was th
e newly acquired work for Ha-
vens to which Gruling had been referring when, it is uncontro-
verted, he had told White ﬁ[t]here is plenty of work,ﬂ during 
their above-mentioned afternoon telephone conversation on 
Monday, September 21.  Such an inference is not precluded 
simply because White had been 
nominally assigned to Bay 1 as 
of September 21.  After all, 
as mentioned in subsection B 
above, welder/fabricators had 
been moving between Schofield bays on almost a daily basis as of that time.  Even if, as 
Wisniewski claimed, such movement into Bay 3 had been rela-
tively infrequent, there is no basi
s in the record for concluding 
that it had never occurred, given 
Wisniewski™s  concession that, 
ﬁAll welders that are in the plant are capable of going from one 
 MERRILL IRON & STEEL 187bay to another,ﬂ as well as the other evidence about such 
movement referred to in that subsection. 
Indeed, even without regard to what was occurring in Bay 3 
on and after September 22, the evidence reveals that there was 
ample work left to be performed in Bay 2, to which Dotseth 
was nominally assigned, and in Ba
y 1, to which the other three 
alleged discriminatees 
were nominally assigned as of that date.  
YTD Detail P/R Registers reveal that during the pay period 
ending September 26, when the 
alleged unlawful permanent 
layoffs had occurred, overtime in 
Bay 1 had amounted to a total 
of 16.50 hours for Raymond E. Harri
s, Gordon L. Roesler, and 
Tim R. Wiroll, three of the five welder/fabrications who re-
mained assigned to Bay 1 following the September 22 layoffs 
of Radish, Cleveland, and White.  Considering that at least 
some Bay 1 employees had not 
worked on Monday, September 
20, as described above, seemingly 
all of that overtime had been 
worked during the remainder of that week, after the September 
22 layoffs.  At least, no alternative explanation had been ad-
vanced for when during that workweek those overtime hours 
had been worked. During the following pay period, ending October 3, Eli T. 
Bierman worked only 35.00 hours.  
However, the other four Bay 
1 employeesŠHarris, Roesler, 
Wiroll, and William C. NeitzelŠ
each worked 40 regular hours and three of them worked overtime 
hours, as well: Roesler 9 overtime hours, Harris 8.75 overtime 
hours, and Neitzel 3 overtime hour
s.  Not only did all five of 
those Bay 1 employees work a full 40 regular hours during the 
pay period ending October 10, bu
t Harris, Roesler, Wiroll, and 
Neitzel each worked 10 overtime hours during it,
 with Bierman 
working 9.80 overtime hoursŠa total of 49.80 overtime hours 
during the pay period ending October 10. 
Wiroll worked 40 regular hours plus 5 overtime hours during 
the pay period ending October 17, but 36 regular hours during 
the pay period ending October 24 and only 27 regular hours 
during the pay period ending October 31.  Work during the 
latter part of October also dropped off for Eli T. Bierman who 
work 40 regular hours and one overtime hour during the pay 
period ending October 24 and 27
 regular hours during the one 
ending October 31.  Yet, their 
reduced work hours during those 
2 pay periods do not appear to ha
ve been the result of a decline 
in work for Bay 1 production employees after the pay period 
ending October 17. 
Raymond E. Harris worked 40 regular hours and 10 overtime 
hours during the pay period ending October 17; worked 40 
regular hours and 9.50 overtime hours during the pay period 
ending October 24; and, work
ed 40 regular hours and 10.65 overtime hours during the pay pe
riod ending October 31.  Wil-liam C. Neitzel worked 40 regular hours and 9.80 overtime 
hours during the pay period ending October 17; worked 40 
regular hours and 9 overtime hours during the pay period end-
ing October 24; and, worked 40 regular hours and 3 overtime hours during the pay period ending October 31.  Gordon L. 

Roesler worked 40 regular hours and 10 overtime hours in each 
of the pay periods ending Oc
tober 17 and October 24, though he worked only 27 regular hours
 and no overtime during the 
pay period ending October 31.  Still, his YTD Detail P/R Regis-
ter attributes 8 hours to holiday and another 8 hours to vacation 
time for that latter pay period.  As a result, it is not altogether 
certain that, had he wanted to, Roesler would not have worked 
a full 40 hours that pay period and, perhaps, some overtime as 
well, as had been worked by Bay 1 welder/fabricators Harris 
and Neitzel. Overtime was also a feature of Bay 2 production work after 
September 22, based upon the l
imited number of YTD Detail 
P/R Registers which were produced.  For example, during the 

pay period ending September 26 
Kim Sloan and Jonathan P. Arrowood each worked only 34 regular hours, seemingly re-
flecting the above-described lack
 of work on Monday, Septem-
ber 21.  Nevertheless, during 
that same pay period Bay 2 
welder/fabricators Michael J. Arrowood, Steve C. Trudell, and 
Peter A. Vandre each worked a full 40 regular hours.  In addi-
tion, not only were a full 40 regular hours worked during that 
pay period by three other Bay 2 welder fabricators, but each of 
them also worked overtime hours: 9.50 hours by Daniel J. 
Klosinski, 9 hours by Jay A. Schmidt, and 1.50 hours by Tony 
W. Woodruff.  Moreover, overtime
 continued to be a feature of 
Bay 2 work during succeeding pay periods. 
Only 26 regular hours were worked by Jay A. Schmidt and 
only 32 regular hours were worked by Michael J. Arrowood 
during the pay period ending October 3.  Yet, every other Bay 2 
production employees worked a full 40 regular hours during 
that pay period and, as well, 
significant over
time hours were worked during it: 11 hours for Woodruff, 9 hours each for 

Jonathan P. Arrowood and Peter A. Vandre, 8 hours for Klosin-
ski, 7 hours for Trudell, and .50 for Kim Sloan.  Then, while 

Trudell worked only 35 regular hours during the pay period 
ending October 10, all other Bay 2 production employees 
worked a full 40 regular hours plus some overtime: 10 hours 
each by Sloan, Jonathan P. A
rrowood, and Peter A. Vandre; and, 7 hours by Woodruff, 4 hours by Schmidt, and 2 hours 

each by Klosinski and Michael J. ArrowoodŠa total of 45 
overtime hours during that 1-week pay period. 
During the pay period ending October 17, Trudell worked 
33.25 regular hours before his 
employment with Respondent 
ended and Schmidt worked 27 
regular hours before his em-
ployment with Respondent also 
concluded.  All other Bay 2 
welder/fabricators worked a full 40 hours each during that pay 

period, with Woodruff, Sloan and Vandre each also working 10 
overtime hours, while Klosinski and Michael J. Arrowood each 
worked one overtime hour.  During the pay period ending Oc-
tober 24, Michael Arrowood worked only 36 regular hours, but 
all other Bay 2 employees each worked a full 40 regular hours 
and Woodruff and Peter Vandre each also worked 10 overtime 
hours, and Klosinski worked 9-, Sloan 6- and Jonathan Ar-
rowood worked 5-overtime hours. 
Not all Bay 2 production employees worked a full 40 regular 
hours during the pay period ending October 31.  Woodruff 
worked 36.25 hours.  Jonathan Arrowood worked 35.60 hours.  
Michael J. Arrowood worked 35.25 hours.  However, other Bay 
2 employees worked a full 40 regular hours during that pay 
period and, in addition, overtim
e hours.  Thus, Peter A. Vandre 
worked a total of 50 hours, and Klosinski and Sloan each 
worked a total of 45 hours during the pay period ending Octo-
ber 31. To be sure, the foregoing enumeration of post-September 22 
regular and overtime hours, standing alone, does not refute an 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 188asserted legitimate defense of necessity to reduce an employee-
complement in a context of adverse business-situation.  Yet, it 
does tend to show that production work for employees nomi-
nally assigned to Bays 1 and 2 had not simply evaporated dur-
ing late September and during Oct
ober.  In fact, that enumera-tion seems to demonstrate that left for production employees in 
those two bays was more work
 than those employees were 
capable of performing during the regular workweek.  Unex-
plained by Respondent was for 
what job(s) those employees 
were performing their regular and overtime work during those 
pay periods.  Yet, if the Havens
 subcontracted work was being 
performed only by Bay 3 pro
duction employees, and if the 
Bronson ﬁclean upﬂ and/or ﬁcha
nge order workﬂ had been no 
more than minimal, then it is difficult to infer what work was 
requiring that so many Bays 1 and 2 welder/fabricators perform 
a full 40 hours of regular work and, as well, substantial amounts of overtime work. 
In that connection one other fact cannot be overlooked.  De-
spite its adverse financial situ
ation and the September 22 per-manent layoffs which it assert
edly bred, nevertheless Respon-
dent did not altogether cease hiri
ng after September 22.  It hired 
for ﬁFabrication,ﬂ according to its internal newsletter, 
Steel Post, John T. Lloyd on October 21.  And during the following 
month it hired Freeman J. Bushar, Jr., also for ﬁFabrication,ﬂ according to the 
Steel Post.  Of course, their hirings may have 
resulted from some unanticipated problem which Respondent 
had encountered as the Bronson and Havens jobs progressed or, 
perhaps, because of a need to replace welder/fabricators who 
had departed employment with 
Respondent after September 22, 
such as Trudell and Schmidt.  But, no one can reach such a 

conclusion based upon the evidence presented.  Respondent 
advanced with particularity no reas
on(s) for its decisions to hire 
fabricators Lloyd and Bushar.  T
hus, the record is left with a 
defense that Respondent had permanently laid off four 
welder/fabricators on September 22 to reduce its employee 
complement in the face of adverse financial circumstances, but 

within 2 months had hired two 
employees who apparently per-
formed the same types of work as the four permanently laid off 

employees and, during those 2 
months, significant amounts of 
regular and overtime work had 
been performed by employees 
in bays from which the four 
alleged discriminatee-production employees had been laid off. 
Of course, hiring a couple fabr
icators, and even performance 
of not an insignificant amount
 of post-September 22 overtime by Bays 1 and 2 employees, would not necessarily suffice to 

obliterate the legitimacy of Respondent™s defense.  Yet, those 
facts do not stand alone.  As set forth above, there is an unex-
plained inconsistency between 
Respondent™s president™s pur-
ported directive about the magnitude of personnel to be reduced 

and the ensuing instruction to 
the fabrication 
superintendent regarding the number of maintenance and production employ-
ees to be selected for permanent layoff.  Moreover, the assess-
ments and layoffs of maintenance 
employees were effected in a 
pay period earlier than assessments and layoffs of production 

employees, somewhat diminishing 
a defense that all eight lay-
offs were but components of an 
overall reduction in force direc-
tive.  Further, by September 
22 Respondent had acquired what 
seems to be a substantial amount of additional workŠ1,000 
tons of heavy trussesŠas a resu
lt of the Havens subcontract.  
Apparently it had been that work to which Plant Superintendent 
Gruling had been referring when, following somewhat of a 
drought in Schofield facility production work, he undisputedly 
asserted, ﬁThere is plenty of work.ﬂ  Certainly, that turned out 
to be the fact in Bays 1 and 2.
  And a number of other factors 
tend to further undermine the re
liability of Respondent™s de-
fense, as discussed in 
the succeeding 
subsection. E.  Selections of Radish, Cleveland, White, and Dotseth 
for Permanent Layoff At the outset, of all the areas in the Schofield facility, selec-
tion of production employees fo
r permanent layoff on Septem-
ber 22 was confined to Bays 1 and 2.  In the final analysis Re-
spondent never did fully explain why it had so narrowly con-
fined the pool of production employees from whom those lay-
off selections had been made.  Wisniewski advanced a partial 
explanation.  But it was an incomplete one. 
As described in subsection B 
above, Wisniewski testified 
that cranes in Bay 3 ﬁwere bi
g enough toﬂ move the Havens™s job heavy trusses to the back area for painting and, further, that 
welder/fabricators in Bay 3 were ﬁa close knit group of guys 
and galsﬂ who performed ﬁa lot of the more difficult work.ﬂ  
Thus, it seems facially logica
l that Respondent would have 
excluded all Bay 3 welder/fabricators from consideration for 
September permanent layoff.  Yet, there were remaining areas 
of the Schofield facility, other than Bays 1 and 2, from which 
layoff selections could have been
 made.  For example, as de-
scribed in the above-mentioned 
subsection, employees were 
performing production work in Bay 4 and there likely were 
other bays to which welder/fabri
cators were nominally assigned 
at the Schofield facility.  There is no evidence that any of those 
production employees were going to
 be especially needed for 
the Havens job.  Yet, Responde
nt never explained why those 
employees had not also been co
nsidered in selecting production 
employees for permanent layoff. 
Reliance on Respondent™s defense becomes even less feasi-
ble when the permanent layoff procedure which it followed is 

examined.  As mentioned in the preceding subsection, in mid-
September ﬁEmployee Assessmen
tﬂ forms were passed out.  
Yet, all Schofield production employees, or certainly those in 
Bays 1 and 2, had been rated less than 3 months earlier, during 
July, when Respondent had conduc
ted its annual evaluations of 
employees.  It could be argued that there is a difference be-

tween job performance factors rated in July and those rated in 
September.  In fact, different 
forms were used for rating in 
September from those which had been used during July.  Yet, 
the difference appears to be no more than one of form, rather 
than substance. 
The ﬁEmployee Evaluationﬂ forms used in July rated each 
employee in three general categories.  First is ﬁ
Job Knowledge and Skillﬂ and, within that general category were the subcatego-
ries of ﬁUnderstands requireme
nts and has the knowledge and 
skill to perform specific job(s)ﬂ; ﬁAbility to perform jobs(s) 
assigned and follow instructionsﬂ;
 and, ﬁDemonstrates quality 
workmanship in job(s) assigned.ﬂ  In each subcategory a space 
was provided after each of f
our ratingsŠﬁExcellent,ﬂ ﬁGood,ﬂ 
ﬁMeets Standards,ﬂ and ﬁUnsatisfactoryŠso that a check or ﬁxﬂ 
 MERRILL IRON & STEEL 189could be placed in the rating re
garded by the evaluator as ap-
propriate for performance in that subcategory. 
The second general category on the July evaluation forms is 
ﬁPersonal Efficiencyﬂ under which is the single category of 
ﬁEfficient in planning and use of time,ﬂ with the same four 
choices and accompanying spaces for check or ﬁxﬂ in rating 
performance.  The final general category is ﬁ
Interpersonal 
Skills,
ﬂ again with but a single subcategoryŠﬁIs tactful and 
sensitive to the needs and feelings of othersﬂŠand the same 
menu of four choices for rating performance in that area.  Un-
der each of those several subcategories, in addition, are two 
lines following the work ﬁComments,ﬂ so that an evaluating 
official could write anything special that he/she believed to be 
necessary. 
Near the bottom of the July forms is a ﬁ
Summary of Evalua-
tionﬂ section.  It presents evaluators with a choice between the 
alternatives of ﬁPositiveﬂ and ﬁNegative,ﬂ below which are 
choices of ﬁYesﬂ or ﬁNoﬂ for ﬁContinued Employmentﬂ of the 
employee being evaluated.  Below that is a ﬁSalary Recom-
mendationﬂ section presenting c
hoices of ﬁSame,ﬂ ﬁIncreaseﬂ 
and ﬁDecrease,ﬂ after which are spaces for a recommended rate 
increase and date for making such a recommendation ﬁeffec-tive.ﬂ 
Wholly facially different 
formsŠﬁEmployee Assessmentﬂ 
formsŠwere utilized in mid-September.  Respondent never 
bothered to explain why it had chosen to prepare forms for 
September which differ from the ﬁEmployee Evaluationﬂ forms 
used less than 3 months earlier
.  For that matter, Respondent 
never bothered to explain why it 
had believed it necessary to 
conduct another all-employee asse
ssment in September when it had already evaluated all employ
ees during July.  Given some of the comparatively different ra
tings given to alleged discrimi-natees, a strong suspicion arises th
at new forms were utilized in September, and another rating 
conducted during that month, 
because Respondent believed that the July evaluations of those 

four employees would not support a defense of legitimacy for 

selecting them for permanent layoff. 
The September forms list nine
 job performance categories: 
ﬁQuality of workmanshipﬂ; ﬁExhib
its a high ratio of output to input (Productivity)ﬂ; ﬁSkill levelﬂ; ﬁAttitudeﬂ; ﬁComplying 

with orders and directionﬂ; 
ﬁVersatilityﬂ; ﬁSupervision re-
quiredﬂ; ﬁAttendance & Tardinessﬂ; and, ﬁWorks well with 
others.ﬂ  The possibility of concluding, from the facial differ-
ence between the two forms, th
at Respondent had been seeking 
different information in Septem
ber, from that which was pro-vided by the July evaluations, 
founders on the rock of an im-
portant void in the record: Respondent never presented any 

evidence that some forms of di
fferent information were being 
sought in September than had been obtained from the July 

evaluations.  That is, at no point
 did any of Respondent™s testi-
fying officials ever claim with pa
rticularity, or even generality, 
that different or more refined information had been sought in 
September. The only testimony about prep
aration of the September 
ﬁEmployee Assessmentﬂ forms wa
s provided by Wisniewski.  
He testified that he ﬁdid play
 a partﬂ in designing the process 
utilized to select employees for permanent layoff during Sep-
tember. He also testified that ﬁLance Rick, Tim Gruling and 
myselfﬂ had designed those form
s.  But, Wisniewski never 
explained what the September-designed forms were intended to 
accomplish for Respondent that had not been achieved by the 
ﬁEmployee Evaluationﬂ forms utilized in July and, for that 
matter, during 1997.  Obviously, such an explanation was not 
forthcoming from either Lance Rick or Gruling. 
In fact, initially Wisniewski claimed that the assessment ar-
eas of performance ﬁis actually 
a part of our evaluation form when its comes for reviews.ﬂ  And Wisniewski conceded ini-
tially that ﬁ[t]he same criteri
aﬂ were involved on both forms 
and that the assessment forms were ﬁpretty much the format 
that we use to evaluate our personnel out in the plant.ﬂ  Such 
testimony hardly supplied an 
explanation of why Respondent 
had gone to the trouble in Septem
ber of designing and distribut-
ing entirely new forms. 
At some point during cross-examination it appeared to dawn 
on Wisniewski that identical comparison of the two forms 
might not be helpful to Responde
nt™s defense: that possibly it 
might be inferred that the assessment forms had been prepared 
for no reason other than to improve Respondent™s defense to an 
unfair labor practice allegation, given that the July evaluations 
of the four alleged discriminatees were not so adverse as to 
naturally support a defense of le
gitimacy for their selection for 
layoff.  Thereafter, Wisniewski testified that ﬁwe did add a 
couple of things.ﬂ  When presse
d further about that testimony, 
however, he relented somewhat, testifying ﬁthe only thing that 
was added was that last criteria that works well with others as 
far as my recollection.ﬂ  Yet, 
Wisniewski never explained how 
ﬁWorks well with othersﬂ on the 
assessment form differed in 
any respect from ﬁIs tactful and sensitive to the needs and feel-
ings of others,ﬂ which appears on the evaluation form.  Nor did 
any other witness for Respondent advance such an explanation.  
In the final analysis, the only seeming difference between the 
forms is that the ﬁEmployee Assessmentﬂ form contained a 
category for ﬁAttendance & Tardinessﬂ that is not included on 
the ﬁEmployee Evaluationﬂ though, as will be seen, absences 

and tardiness were recorded on evaluations when the evaluators 
felt that adverse comment 
about them was warranted. 
Another difference between the two forms is the ratings 
which can be assigned for each ca
tegory or subcategory.  As set 
forth above, the evaluation form 
provides for ratings of ﬁExcel-lent,ﬂ ﬁGood,ﬂ ﬁMeets Standardsﬂ and ﬁUnsatisfactory.ﬂ  In 
contrast, the September assessmen
t form provides for five rat-
ings choices: ﬁ1. DistinguishedŠConsistently exceptionalﬂ; ﬁ2. 
CommendableŠExceeds acceptable job requirementsﬂ; ﬁ3. 

CompetentŠMeets acceptable job requirementsﬂ; ﬁ4. Needs 
ImprovementŠNeeds immediate improvementﬂ; and, ﬁ5. Un-satisfactoryŠTermination of empl
oyment.ﬂ  These five seem-
ingly more refined ratings coul
d tend to support a defense that 
Respondent had been trying in 
September to more precisely 
assess its employees™ performance, given that it anticipated 
taking a stepŠpermanent layoff of personnel for lack of 
workŠthat it had never before taken.  After all, if nothing else, 
the ﬁNeeds improvementŠNeeds immediate improvementﬂ 
rating of the assessment forms supplies an intermediate rating 

step between the evaluation fo
rm™s ﬁMeets Standardsﬂ and 
ﬁUnsatisfactoryﬂ ratings.  But, Respondent did not advance 
such an explanation.  Nor, as
 pointed out above, did it advance 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 190any explanation for the newly 
designed September form.  Ac-
cordingly, no explanation can
 be supplied for Respondent. 
Respondent made another change
 in connection with its Sep-
tember ratings, at least so far as Bays 1 and 2 production em-
ployees were involved.  The Se
ptember ratings for maintenance 
employees appear to have been made by the same officials as 
had evaluated those employees during the Summer.  However, 
Bays 1 and 2 employees were no
t assessed in September by the 
same person as had evaluated them in July.  Instead of being 
assessed by Gruling, who had ev
aluated them in July, Bay 1 
employees were assessed during 
September by their leadman, 
Alan Vandre, and Bay 2 employ
ees were assessed by Bay 2 
leadman Delmar Gumz.  No evidence shows that either Vandre 
or Gumz had been a statutory supervisor.  Moreover, no evi-
dence has been presented that co
ncern for the opinions of either 
leadman had been displayed when
 past evaluations had been 
conducted.  So far as the record discloses September had been 
the very first time when any leadman had been involved in 
rating any of the Schofield production employees.  Yet, Re-
spondent never explained why it
 had abruptly made that 
change. 
As an objective matter, that rating-official change had some 
benefit were Respondent actually 
seeking to construct a facially 
legitimate reason to advance 
for, in reality, unlawfully-
motivated layoff selections.  As discussed in further detail be-

low, with one exception the alleged discriminatees had received 
relatively favorable ratings from Gruling when he had prepared 
his July evaluations.  There is no evidence that performance of 
any one of those alleged discriminatees had deteriorated in any 
significant regard between earl
y July and September 22.  Ac-
cordingly, if, as Kenneth Hinne
r stated to Truss, Respondent 
wanted to ﬁget rid of some of the f_____g union sympathizers,ﬂ 
then-Plant Superintendent Gruli
ng would have been placed in 
an awkward position, were he to have rated unfavorably the 

same employees whom he had 
rated relatively favorably less 
than 3 months earlier.  As an objective matter, inconsistencies 
between July and September rati
ngs could be too stark for the same evaluator/assessor to simply explain away. 
It can hardly be said that either Vandre or Gumz devoted 
very much effort to rating welder/fabricators in their bays.  
During the afternoon of Monday, September 21 each was given 
assessment forms to complete for the welder/fabricators in his 
bay.  Each was told to rate t
hose employees, by circling one of 
the above-described rating numbers
 in each of the nine above-
listed categories on the ﬁEmployee Assessmentﬂ forms and, in 
addition, to rank production employees in his bay, from 1 to 8 
by Vandre for Bay 1 employees and from 1 to 9 by Gumz for 
Bay 2 employees, in descending order so that the number 1 
would be assigned to the Ba
y™s highest-ranking employee. 
ﬁAbout 20 minutes,ﬂ estimated Gu
mz at the time it had taken 
him to complete all nine assessments for Bay 2 welder/fab-
ricators.  To complete his ei
ght assessment forms for Bay 1 
employees, it took Vandre somewhat longer:  ﬁAn hourŠan 
hour and 15 minutes,ﬂ he estimated.
  Despite the apparent fact 
that neither leadman had ever be
fore rated, much less ranked, employees, when preparing their assessments both conceded 
that they had relied upon no personnel, attendance nor quality 
control recordsŠhough, admittedly, Respondent maintains 
such records.  Instead, as Vandre acknowledged, the ratings and 
rankings were prepared solely 
from memory and impressions.  
Neither leadman explained why he had not referred to any re-
cords whatsoever in preparing hi
s assessments.  Nor, given the 
importance which Respondent inte
nded to attach to the assess-
ments™ results, did Wisniewski or
 any other official of Respon-
dent explain why the leadmen had 
not been instructed to refer 
to records when preparing those assessments. 
Perhaps to no one™s great surprise, Dotseth received the low-
est ranking from Gumz among the 
nine Bay 2 employees, and 
Vandre assigned the lowest ranki
ngs in Bay 1 to Radish and 
White, with Cleveland and Tim Wiroll tied for the position 
immediately above Radish and White.  After the completed 
assessment forms were submitted by Vandre and Gumz, they 
were reviewedŠobviously, during the morning of September 
22Šby Gruling and Wisniewski, according to the latter.  There 
is no evidence that the two supe
rvisors™ review of the lead-men™s assessments i
nvolved any re-rating of any Bay 1 or Bay 
2 employees in any of the nine categories though, as discussed 
below, many of those ratings by Vandre and Gumz were at 
odds with the ratings which Gruling had given Bays 1 and 2 
employees during the July annual evaluation.  But, revision was 
made of some of the rankings.  Still, Dotseth was left ranked 
last in Bay 2; Radish and White were left ranking last in Bay 1.  
However, for no reason disclosed by the record, Wiroll was 
elevated to rank number 3 in Bay 1, leaving Cleveland ranked 
by himself immediately above 
Radish and White.  Thus, the four alleged discriminatees were
 relegated to the last-ranked 
positions in their bays. 
For the most part, nothing of an
alytical significance was said 
when Dotseth, Radish, Clevelan
d, and White were given notice 
on September 22 of their permanent layoffs.  Yet, one aspect 
accompanying those layoffs should not be overlooked. An 
ﬁEMPLOYMENT TERMINATION REPORTﬂ was prepared 
for each one.  On each report was stated that the alleged dis-
criminatee was not ﬁrecommend[ed] re-hire,ﬂ and written as the 

reason for that was simply ﬁperformance.ﬂ  However, those 
termination reports are not signed by Human Resources Direc-
tor Lance Rick, as might be exp
ected given the significance of 
those permanent layoffs as the very first ones for lack of work 
in Respondent™s history. 
Instead, each of the four termination reports is signed by 
ﬁSandy Draeger,ﬂ of whom the record shows only that she was 
employed at the time in human resources for Respondent.  
Draeger was never called as a w
itness, though there is neither 
evidence nor representation that she was not available to testify.  
As a result, the record is left with no explanation for the above-
quoted entries on the termination 
reports which, after all, ap-
pear to portray the permanent la
yoffs as resulting from unsatis-
factory work performance, rather than from layoffs resulting 
from reduction in force due to ec
onomic considerat
ions.  That 
is, no explanation can be gleaned from the record concerning 
the reason for those ﬁperformanceﬂ entries by, apparently, 
Draeger on the termination reports. 
For three of the alleged discriminatees her ﬁperformanceﬂ en-
tries do not correspond with Gruling™s evaluations prepared less 
than 3 months earlier.  To be sure, one of the alleged discrimi-
nateesŠDotsethŠwas assigned an
 overall ﬁNegativeﬂ rating in 
 MERRILL IRON & STEEL 191July and, moreover, Gruling placed no check in either the 
ﬁYesﬂ or ﬁNoﬂ alternatives presented after the ﬁContinued Em-
ploymentﬂ section of Dotseth™s July evaluation (GC Exh. 26).  
In addition, while Gruling placed checks in the blanks after 
ﬁMeets Standardsﬂ for each of the above-described subcatego-
ries of the three general categories on Dotseth™s July ﬁEm-
ployee Evaluation,ﬂ those checks are placed near the end of 
each blank, almost on top of the ﬁUﬂ of the following ﬁUnsatis-
factoryﬂ rating.  In some situations, placement of those checks 
might be inferred to have repres
ented marginal ratings for Dot-
seth in each subcategory.  But were that the situation here, 
surely Gruling could have appeared and so-testified.  He did not 
do so, though no legitimate reason has been advanced for his 
nonappearance, and I am reluctant to draw an inference from 
check mark-placement which coul
d be designed, but which also 
could represent no more than check marks written in haste. 
Two additional points should be noted with regard to Dot-
seth™s July evaluation.  First, despite what was checked or not 

checked on it, Gruling did reco
mmend on the form that Dotseth 
be awarded a 50-cent per hour wage increase, effective July 1.  
Second, by the time that Gruling prepared Dotseth™s July 
evaluation, Wisniewski had made 
plain, to Truss, that Respon-
dent knew that Dotseth was ﬁone
 of the union organizersﬂ and 
ﬁwould be gone before the vote came,ﬂ as described in subsec-
tion B above.  True, Dotseth was not ﬁgoneﬂ as of early July.  
But, there is no evidence even indicating that Wisniewski had 
become less hostile, between May and July, toward Dotseth 
because of the latter™s union activities.  So, there is some basis 
for questioning the legitimacy, ev
en, of Gruling™s July evalua-
tion of Dotseth. 
Even were it to be concluded that Dotseth™s ﬁperformanceﬂ 
had truly dissatisfied Gruling, it 
is not possible to conclude that 
he had been similarly dissatisf
ied with the performances of 
Radish, Cleveland, and White.  On their July ﬁEmployee 

Evaluationﬂ forms he checked ﬁMeets Standardsﬂ in all sub-
categories.  He checked ﬁPositiveﬂ as the ﬁSummary of Evalua-
tionﬂ for all three.  For ﬁC
ontinued Employment,ﬂ Gruling 
checked ﬁYesﬂ for all of them.  In consequence, left unex-

plained is why the ﬁperformanceﬂ of any one of those three 
alleged discriminatees 
over the course of the succeeding 2Œ1/2 
months had become so unsatisfact
ory as to warrant no consid-
eration for rehire.  To be sure, Respondent asserts that it wanted 
all four laid off alleged discrimi
natees to understand that rehire 
was not a possibility, given Res
pondent™s financial situation.  
Yet, that hardly explains the ﬁperformanceﬂ entries.  Beyond 
that, as described in subsecti
on D above, Respondent did hire 
fabricators during October and November. 
Additional inconsistency in Resp
ondent™s defense is revealed 
by closer comparison of Gruling™s July evaluations of the four 
alleged discriminatees with Va
ndre™s and Gumz™s ratings of them.  For example, Vandre assigned the lowest possible rat-
ingŠﬁ5. UnsatisfactoryŠTermin
ation of employmentﬂŠto 
Radish for ﬁComplying with orde
rs and directionﬂ and for ﬁAt-
tendance & Tardiness,ﬂ and the 
next lowest ratingŠﬁ4. Needs 
ImprovementŠNeeds immediate improvementﬂŠto Radish for 
ﬁExhibits a high ratio of output to input (Productivity)ﬂ; ﬁAtti-
tudeﬂ; ﬁVersatilityﬂ; and, ﬁSupe
rvision required.ﬂ  When Van-
dre was questioned about his rati
ngs, he denied 
generally that 
they had been influenced by union
 considerations.  Yet, he gave 
no more detailed explanation for his ratings other than the gen-
eral one that he had rated Bay 1 welder/fabricators ﬁjust the 
way I see that at that time when I made these out,ﬂ based on, 
ﬁProduction and quality.ﬂ 
Now, Radish had been a rela
tively long-term employee of 
Respondent, having worked continuously for it since June 29, 
1992.  Those years were not w
ithout some blemish on his em-ployment record.  On his 1997 evaluation Gruling had written, 
in ﬁCommentsﬂ sections, ﬁWe would like you to increase your 
productivity,ﬂ and, ﬁNeed im
provement on attendance [&] 
starting on time, like a commitment from you for more hours.ﬂ  

Clearly, those written ﬁCommentsﬂ demonstrate that Gruling 
was not hesitant to reduce his criticisms to writing when annu-
ally evaluating Respondent™s pr
oduction employees.  Yet, no 
such remarks appear in any of the ﬁCommentsﬂ sections of 
Gruling™s July evaluation of Radish.  So far as the evidence 
shows, therefore, Radish had satisfied by mid-1998 whatever 
performance concerns that Gruling had harbored during the 
first half of 1997. 
In fact, Respondent™s ﬁabsentee 
reportsﬂ for Radish disclose 
that, prior to Septem
ber 22, he had been 
absent only twice dur-
ing 1998: on January 5 due to ﬁweather,ﬂ and on May 11 due to 

illness.  Still, it should not be overlooked that examination of 
Respondent™s attendance records 
for Radish raises some ques-tion about their reliability. 
Absentee reports are filled out each day that an employee is 
absent or tardy.  Also maintained for each employee is an ab-
sentee calendar on which all days 
for all months are printed.  
Thus, attendance and tardiness entries can be recorded on the 
appropriate day of the appropriate month and, at a single glance, an employee™s entire attendance and tardiness record 

for the year is revealed. 
Radish™s 1998 absentee calendar shows a ﬁDisciplineﬂ ab-
sence on Friday, September 4.  Ra
dish denied that he had been 
absent on that date and, further,
 denied that he had suffered any 
disciplinary absence during 1998.
  His personally-maintained 
calendar showed that he had wo
rked on September 4.  Respon-
dent introduced no absentee report reflecting that Radish had 
been kept from work on September 4 for disciplinary, or any 
other, reason.  In sum, it is difficult to infer exactly how Rad-
ish™s ﬁAttendance & Tardinessﬂ had been so poor that Vandre 
could have rated Radish™s record
 as warranting ﬁTermination of 
employment.ﬂ 
In addition to the inherent inexplicability of Vandre™s ﬁAt-
tendance & Tardinessﬂ rating for Radish, in view of the latter™s 
actual 1998 attendance record, that rating comes into even 
greater question in light of rati
ngs in that category given by 
Vandre to some other Bay 1 welder/fabricators.  Vandre gave a 
ﬁ3. CompetentŠMeets acceptable
 job requirementsﬂ rating to 
Tim R. Wiroll, even though during 1998, prior to September 

22, Wiroll had been absent, for various reasons, at least 10 
times and tardy 7 times, according to his 1998 absentee calen-
dar.  Vandre gave a ﬁ2.
 CommendableŠexceeds acceptable job 
requirementsﬂ rating for ﬁAttendance & Tardinessﬂ to William 
C. Neitzel who, like Radish, had two absences during 1998, 
prior to September 22.  And Va
ndre gave that same ﬁ2. etc.ﬂ 

Rating to Eli T. Bierman even though, during 1998 prior to 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 192September 21, Bierman had been 
absent four times and tardy 
twice. Most inexplicable is th
e ﬁ1. DistinguishedŠConsistently 
exceptionalﬂ rating which Vandre assigned for ﬁAttendance & 
Tardinessﬂ of Raymond Harris.  Harris had been absent from 
work, for various reasons, on nine dates during 1998, prior to 
September 22.  Indeed, that same ﬁ1. etc. ﬂ rating was awarded 
by Vandre to Gordon L. Roesler, even though Roesler had been 
absent eight times and tardy once during 1998, prior to Sep-
tember 22. 
Not to be lost sight of is the fact that while the 
rankings of 
bay employees had been a relative processŠfor example, as 
between two even identically-rated employees, one had to be 
picked for ranking above the otherŠ
rating of employees, by 
contrast, was an absolute process, at least so far as the record 
shows.  Thus, it would seem that
 the same criteria would apply 
when rating employees™ ﬁAttendance & TardinessﬂŠa more 

frequently absent and/or tard
y employee should naturally re-
ceive a lower rating than a less frequently absent and/or tardy 
employee.  As shown by the r
ecitations in the immediately 
preceding two paragraphs, however, that is not what Vandre 
had done.  And Vandre never explained with any particularity 
why he had not rated Bay 1 ﬁA
ttendance & Tardinessﬂ more 
accurately.  True, he claimed that he had not looked at any 

records, but rather had relied on his subjective impressions 
about employees in that Bay.  Even so, surely an employee™s 
nine absences during the preceding 8-1/2 months would natu-
rally leave a more adverse impression of that employee™s ﬁAt-
tendance & Tardinessﬂ than would be the fact for an employee 
absent only twice during that period. 
Also not to be overlooked is the fact that while Vandre had 
not looked at attendance records when preparing the assess-
ments, surely Wisnie
wski and Gruling had the opportunity to 
do so, in the course of review
ing the completed assessments 
turned in by the leadmen.  Yet, so far as the record shows, nei-
ther one did so.  And that seems peculiar, at least, in the case of 
Gruling.  After all, he obviously had been taking attendance 
into account when preparing his annual evaluations, even 
though there is no specific categor
y or subcategory for atten-
dance on the ﬁEmployee Evaluationﬂ form.  As pointed out 
above, Gruling has commented 
specifically about Radish™s 
attendance on the latter 1997 evaluation.  Seemingly, in the 

course of reviewing Radish™s assessment ratings, Gruling 
would have noted the quite adverse ﬁAttendance & Tardinessﬂ 
rating assigned to Radish by Vandre. 
Interestingly, Vandre rated Clev
eland as ﬁ3. Competent, etc.ﬂ 
for ﬁAttendance & Tardiness,ﬂ even though Cleveland had been 
absent at least seven times durin
g 1998, prior to September 22.  
In contrast to Radish, Vandre di
d not rate Cleveland as ﬁ5. Un-
satisfactory etc.ﬂ in any of the nine categories.  But, Vandre did 
rate Cleveland as ﬁ4. Needs Im
provement etc.ﬂ in two catego-ries: ﬁAttitudeﬂ and ﬁSupervision 
required.ﬂ  Yet, in his July 
annual evaluation of Cleveland, Gruling made no mention of 
any problems with Cleveland™s attitude, nor any problems 
which might require that Clevel
and be more intensively super-
vised.  To the contrary, in Ju
ly Gruling rated Cleveland as 
ﬁMeets Standardsﬂ in the seemingly comparable areas of being 
ﬁtactful and sensitive to the needs and feelings of othersﬂ and of 
ﬁDemonstrat[ing] quality workmanship in job(s) assigned.ﬂ 
Beyond that, Cleveland™s Sept
ember ratings by Vandre were 
relatively affirmative.  He receive ﬁ3. Competent etc.ﬂ ratings 

for ﬁQuality of workmanship,ﬂ for ﬁExhibits a high ratio of 
output to input (Productivity),ﬂ 
for ﬁVersatility,ﬂ and, as 
pointed out above, for ﬁAttendance & Tardiness.ﬂ  He received 
ﬁ2. Commendable etc.ﬂ ratings for ﬁSkill Level,, ﬁComplying 
with orders and directionsﬂ and 
ﬁWorks well with others.ﬂ  Yet, 
to a degree at least, there is a seeming inherent inconsistency 
between the ratings in this para
graph and, at least, the ﬁSuper-
vision requiredﬂ rating mentioned 
in the immediately preceding 
paragraph.  After all, if an
 employees performs commendably 
with regard to ﬁComplying with
 orders and directions,ﬂ and 
competently with regard to 
ﬁQualify of workmanship,ﬂ for 
example, there seems little reason to rate such an employee as 
ﬁNeed[ing] immediate improvementﬂ in the area of ﬁSupervi-
sion required.ﬂ  Perhaps that 
seeming inconsistency can be 
explained.  But, Vandre did no
t do so.  Neither did either 
Wisniewski nor Gruling. 
Vandre advanced only minimal e
xplanation for his ratings of 
Cleveland.  He did testify th
at Wiroll and Cleveland ﬁdid a 
good job in welding and they were all right.ﬂ  But, then, Vandre 
claimed that Cleveland had ﬁ[a] little bitﬂ of a drop off in ﬁpro-
duction and qualityﬂ at the time of his September 21 rating.  If 
so, then Vandre never explained why he had rated Cleveland as 
ﬁCompetentﬂ for ﬁQuality of wo
rkmanshipﬂ and ﬁExhibits a high ratio of output to input (Productivity)ﬂ on the assessment 
for him. Vandre made no particular me
ntion of possible incidents un-
derlying his above-mentioned ﬁNeeds Improvementﬂ rating for 
Cleveland™s ﬁAttitude.ﬂ  But, 
Wisniewski did so, though it can-
not be said that Vandre had the 
incidents related by Wisniewski 
in mind when Vandre rated Cleveland™s attitude.  Cleveland 
had received a written warning for ﬁget[ting] into a shoving 
matchﬂ with a supervisor.  But 
that had happened on March 1, 
1996, 3Œ1/2 years before Clevela
nd was selected for permanent 
layoff.  So far as the evidence discloses, no mention was made 

of that warning in Cleveland™
s annual evaluation for 1996, nor 
in his annual evaluations for the succeeding years. 
Respondent elicited evidence of
 later confrontations involv-
ing Cleveland, only one of whic
h was even partially disputed 
by Cleveland.  Although Wisnie
wski was vague on the point, 
arguably all of them seem to 
have occurred after Cleveland 
received, on July 13, his most-recent evaluation, dated July 1.  
One incident involved Cleveland™s assertion about hearing that 
he had been called ﬁa useless pile
 of s__tﬂ by Wisniewski.  That 
led Cleveland to accuse Wisniewski of being a liar and, in turn, 

Wisniewski to begin swearing at
 Cleveland.  Wisniewski de-
nied specifically having called 
Cleveland ﬁa useless pile of 
s__t.ﬂ Instead, apparently referring to
 the incident described by 
Cleveland, as set forth in the 
immediately preced
ing paragraph, 
Wisniewski testified about an incident when he had asked Van-
dre why Cleveland was in Bay 3 and, after Vandre had spoke to 
Cleveland, the latter came over swearing at Wisniewski.  Yet, 
Wisniewski testified that, afte
r everyone had cooled down, 
Cleveland ﬁapologized three 
timesﬂ for having sworn at 
Wisniewski and, accordingly, the latter ﬁlet it go,ﬂ rather than 
write up Cleveland.  Neither Wi
sniewski nor Vandre testified 
 MERRILL IRON & STEEL 193that the latter had overheard Cl
eveland swearing at Wisniewski, 
nor Cleveland call Wisniewski a liar, depending upon whose 
version is the more accurate. 
In addition, testified Wisn
iewski, during ﬁsummer time,ﬂ 
Cleveland had opened a plant door, supposed to be kept closed, 
to clear out smoke in the facility.  Wisniewski testified that he 
had pointed out the open door to Gruling, but of course there is 
no corroboration for such a report to the latter.  More signifi-
cantly, Wisniewski testified that
 he had asked Vandre who had opened the door and the latter ha
d replied, ﬁCliff did.ﬂ  Yet, although Vandre appeared as a witness for Respondent, he did 
not corroborate Wisniewski™s description of that exchange be-
tween them about the open door. 
Finally, Wisniewski testified that, while taking a weld test, 
Cleveland had disregarded expre
ss orders to clean slag off 
welds, instead of trying to weld over the slag.  According to 

Wisniewski, Quality Assura
nce Manager Ron Shampo had 
been administering those weld tests when Cleveland had tried 
to weld over slag, instead of first cleaning it off:  ﬁRon Shampo 
had caught him doing it and confronted him with it.ﬂ  There is 
no evidence, nor was there a representation, that Shampo was 
not available to Respondent as
 a witness, to corroborate Wisniewski™s account of the assert
ed weld test incident.  Yet, 
Shampo never appeared to corr
oborate that account.  Again, 
there is no evidence that, had such an incident occurred, Vandre 

had been aware of it by the time that he prepared the September 
assessment for Cleveland, nor that he had relied upon it in as-
sessing Cleveland™s attitude. 
As an objective matter, Respondent™s defense encountered 
heavy seas in connection with Vandre™s ratings for White.  ﬁ5.
 Unsatisfactory etc.ﬂ ratings were 
given for ﬁVersatilityﬂ and for 
ﬁAttendance & Tardiness.ﬂ  As with Radish, however, the latter 
category poses a problem for that
 rating.  According to his 1998 
absentee calendar, White had 
been absent twice and tardy 
twice, prior to September 22, during that year.  Obviously, that 
is a better record than the above-described 1998 attendance 

records of more-highly rated Wiroll, Bierman, and Roesler, and 
a record comparable to the more-highly rated Neitzel.  Vandre 
never explained the disparity. Wi
sniewski never explained why, 
when reviewing the completed a
ssessments, he or Grueling had 
not discovered that ratings-disparity. 
Once again, with regard to White there was a contradiction 
between his 1998 absentee calendar and absentee reports for 
him.  The calendar shows White 
as having been absent on April 
15 and on May 15.  There is an absentee report for April 15. 
But, none was produced for White on May 15.  Instead, an 
absentee report dated August 28 
was produced.  However, no 
August 28 absence entry appears on White™s 1998 Absentee 
calendar.  That disparity went unexplained. 
One might argue that the foregoing paragraph™s disparity is 
more nitpicking, than legitimate, consideration.  Except, of 
course, that those absentee calendars and absentee reports are 
integrally related to Respondent™
s overall defense.  Even had 
Vandre and Gumz not reviewed them before rating the ﬁAb-
sence & Tardinessﬂ records of welder/fabricators whom were 
rated by those two leadmen, those records are the only objec-
tive measures of claimed subjec
tive impressions of those two 
leadmen upon which they assert th
at they based their ratings.  
Surely, if the reality does not correspond to s
ubjective impres-sion, then there is some basis fo
r questioning the reliability of 
assertions about those subjective impressions.  Moreover, those 
attendance records were available 
to Wisniewski and Gruling.  
Despite the fact that they were the purported finalizing officials 

for ranking Bays 1 and 2 production employees, neither one 
apparently took the time to comp
are the leadmen™s ratings with 
the records which Respondent c
oncededly maintains.  Those 
considerations simply cannot be disregarded under any charac-
terization. If White™s ﬁAttendance & Tardinessﬂ during 1998 truly had 
warranted ﬁTermination of empl
oyment,ﬂ as Vandre™s rating 
effectively states, then left une
xplained is why Gruling had not 
said so in July.  The two absences recorded on White™s 1998 
absentee calendar had occurred be
fore that July annual evalua-
tion.  Gruling had shown, in co
nnection with Radish™s earlier 
evaluation, that he (Gruling) was not reluctant to note adverse 
attendance on evaluation forms.  
No reason is suggested by the 
evidence for why Gruling would not have made a like comment 

on White™s July evaluation, ha
d Gruling truly believed that 
White™s attendance was so bad that termination was warranted.  
Yet, there is no attendance criticism on White™s ﬁEmployee 
Evaluationﬂ for 1998.  Furthermore, Vandre admitted that he 
had never recommended that White be terminated. 
In July Gruling evaluated White as ﬁMeet[ing] Standardsﬂ in 
the subcategories of ﬁAbility to perform job(s) assigned and 
follow instructions,ﬂ ﬁDemonstr
ates quality workmanship in 
job(s) assigned,ﬂ and ﬁIs tactfu
l and sensitive to the needs and 
feelings of others.ﬂ  Respondent
 presented no evidence of any 
decline in White™s performance thereafter.  Yet, Vandre rated 
White ﬁ4. Needs Improvement etc.ﬂ for ﬁAttitude,ﬂ for ﬁCom-
plying with orders and direc
tion,ﬂ and for ﬁSupervision re-
quired,ﬂ as well for ﬁExhibits a high ratio of output to input 
(Productivity).ﬂ  In the course 
of reviewing those ratings, there 
is no evidence that Gruling made even an effort to ascertain the 
reasons for those seeming disparities between Vandre™s Sep-
tember ratings in those areas an
d his (Gruling™s) own ratings in similar areas less than 3 months earlier, even though in July 
Gruling had given a ﬁPositiveﬂ overall rating to White and had 
recommended him for continued employment with Respondent. 
As pointed out above, Dotseth 
apparently had not been re-
garded by Gruling in July as a model employee.  Gumz™s as-
sessment of Dotseth is seemingly consistent with that evalua-
tion.  Thus, the highest ratings 
received by Dotseth were ﬁ3. 
Competent etc.ﬂ for only two categories: Versatilityﬂ and ﬁAt-
tendance & Tardiness.ﬂ  In contrast, Gumz rated Dotseth as ﬁ5.
 Unsatisfactory etc.ﬂ in two categoriesŠﬁQuality of workman-

shipﬂ and ﬁAttitudeﬂŠand as ﬁ4. Needs Improvement etc.ﬂ in 
the other five categories.  Yet,
 as poor as Gruling might have 
viewed Dotseth™s performance by, at least, July, there is no 

evidence that Gruling ever had recommended that Dotseth be 
terminated for poor performance.  To the contrary, he recom-
mended a wage increase in July for Dotseth, as set forth above.  

In fact, since having started working for Respondent on De-
cember 1, 1997, Dotseth had received a total of $1.50 an hour 
in pay increases.  Moreover, Gu
mz™s obvious effort to buttress 
Respondent™s defense for Dotseth™s layoff gives rise to prob-
lems for relying upon Gumz™ testimony. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 194At one point Gumz asserted th
at Dotseth ﬁwas the less pro-
ductive out of all the ones that I have.  I felt he was the low-
estŠhow can I word it?  I just felt he was the less [sic] produc-
tive, I guess that™sŠout of all th
e people.ﬂ  Yet, for ﬁExhibits a 
high ratio of output to input 
(Productivity),ﬂ Gumz gave the 
same rating to Kim Sloan as he gave to Dotseth: ﬁ4. Needs
 Improvement, etc.ﬂ  If Dotseth truly had been the least produc-
tive Bay 2 production employee, Gumz never explained why he 
had not given a lower rating in that category to Dotseth than he 
gave to Sloan.  Moreover, it should not escape notice that, in 
contrast to his above-describ
ed 1997 evaluation comment about 
Radish™s need ﬁto increase your productivity,ﬂ Gruling had 

made no like comment on Dotseth™
s July evaluation.  Small 
discrepancy, perhaps.  Except that it does not stand alone. 
Asked about his ﬁ5. Unsatisfa
ctoryŠTermination of em-
ploymentﬂ rating for Dotseth™s ﬁAttitude,ﬂ Gumz testified that 
it had was based upon Dotseth having been purportedly ﬁlateŠ
tardy.ﬂ  It then was pointed out 
to Gumz that he had given a ﬁ3. Competent etc.ﬂ rating to Dotseth for ﬁAttendance & Tardi-
ness,ﬂ a rating hardly consistent with that ﬁAttitudeﬂ explana-
tion.  A by-then seemingly flustered Gumz tried to recover by 
testifying, ﬁOh, okay.  I guess that™s where I wasŠI was [sic] 
kind of figured that was an attitude problem if you are possibly 
not being on the job or something.  That™s the way I looked at 
it.ﬂ  Yet, that was not truly a satisfactory explanation. 
At best, Respondent™s records di
sclose that Dotseth had been 
tardy for work twice during 1998, prior to September 22.  In 
contrast, Gumz had rated Bay 
2 employee Jay A. Schmidt as 
ﬁ2. Commendable etc.ﬂ for ﬁAttendance & Tardinessﬂ and ﬁ3. 
Competent etc.ﬂ for ﬁAttitude,ﬂ even though Schmidt had been 
tardy during 1998 on June 10, 17 a
nd 25, and on July 1, 8, 21 
and 29, according to his 1998 Absentee calendar.  Gumz never 

explained those discrepancies be
tween his ratings for Dotseth 
and Schmidt. He did make an effort to expl
ain having accorded Michael J. 
Arrowood a ﬁ2. Commendable etc.
ﬂ rating for ﬁAttitudeﬂ when the latter had been tardy on May 8 and 20, on June 8, and on 

September 16Štwice as often as DotsethŠand for having given a ﬁ3. Competent etc.ﬂ rating to Jonathan P. Arrowood 
who, like Dotseth, had twice been tardy during 1998, prior to 
September 22: on July 8 and on Ju
ly 13.  ﬁThey apparently had 
doctor™s excuses and stuff that I was aware of.  That™sŠit was 

brought to my attention.  They
 had excuses at the time,ﬂ 
claimed Gumz.  Yet, although included among personnel re-
cords for Jonathan Arrowood are medical center excuses for 
absences
 on July 2 and 31, no similar excuses are included for 
his July 8 and 13 tardinesses.  And no medical excuses whatso-
ever are among the personnel r
ecords introduced for Michael 
Arrowood, even though he had 
nine absences during 1998, 
before September 22, in addition to
 his four tardinesses.  None-
theless, for ﬁAttendance & Tardinessﬂ Gumz awarded Michael 
J. Arrowood a rating of ﬁ2. CommendableŠExceeds accept-
able job requirements.ﬂ 
Gumz got into further difficulty when he tried to explain 
other aspects of his ratings for 
Dotseth.  Asked to explain his 
reason for rating Dotseth ﬁ5. Unsatisfactory etc.ﬂ for ﬁQuality 

of workmanship,ﬂ Gumz first answered that Dotseth ﬁjust 
seemed to spend a lot of time taking too long to do stuffﬂŠan explanation seemingly more pertinent to productivity than to 

quality of work.  In fact, that was pointed out to Gumz.  He 
responded, ﬁWell, quality, if it is
n™t up there and he has got to 
do something over on it™s just not working out,ﬂ but then testi-
fied, ﬁwell, if he put on clipsŠI felt when he done [sic] some-
thingŠhow would I say thatŠit only should take maybe 15 
minutes.  It took him half an ho
ur or longer to do something,ﬂ 
and, ﬁIt just seemed to be on a slower scale.ﬂ  Of course, those 
answers still pertain to productivi
ty, not work quality.  And, 
interestingly, for ﬁExhibits a high ratio of output to input (Pro-

ductivity),ﬂ Gumz gave Dotseth a ﬁ4. Needs Improvement etc.ﬂ 
rating, not a ﬁ5. Unsatisfactory etc.ﬂ rating, as might be ex-
pected had Gumz been testifying truthfully about his ﬁQuality 
of workmanshipﬂ rating for Dotseth.  Gumz™s last word about the latter was, ‚Well, that and 
the quality I guess too.  IfŠhow 
would I say it?  I justŠthat™s just the way I rated him I guess.ﬂ 
It should not be overlooked that, as mentioned above, Re-
spondent possesses ﬁrecords ofﬂ job errors and quality control 
documents, as Wisniewski conceded: ﬁWe do keep records of 

rework.  We have to keep it for our standards that we keep out 
there.ﬂ  Yet, not only did Gumz not look at such records when 
rating Dotseth, but no such records of ﬁreworkﬂ by Dotseth 
were produced during the hearing. 
Finally, after having rated empl
oyees in his bay, Vandre and 
Gumz ranked them, as mentioned above.  Based upon the rat-
ings assigned to each, the leadmen™s rankings are not illogical.  

But, as pointed out above, Va
ndre turned in a ranking that 
placed Wiroll and Cleveland at 
the same rank, number 4.  In fact, both had been rated ﬁ4. etc.ﬂ in two categories, ﬁ2. etc.ﬂ in 
three categories, and in four cat
egories both had received rat-
ings of ﬁ3. etc.ﬂ  Of course, the particular categories in which 
those ratings were received va
ried between Wiroll and Cleve-
land.  Still, neither 
Wisniewski nor, of course, Gruling testified 
that particular categories had been accorded greater weight than 
others, in their process of partially re-ranking some of the Bay 
1 and Bay 2 production employees.
  Nor did either superinten-
dent explain why they had deci
ded to elevate Wiroll to the 
number 3 rank in Bay 1, even
 though that left him ranked 
higher than other Bay 1 employ
ees who had received better 
overall ratings than had Wiroll, such as Bierman and Neitzel.  
What was accomplished by elevating Wiroll™s rank to number 3 
in Bay 1 is that it left some space between his ranking and that 
of the similarly-rated Clevelan
d who ended up ranked number 6 
in Bay 1.  That, then, left Cleveland, Radish and White as the 

lowest-ranking Bay 1 welder/fabricators and, of course, left 
Dotseth as the lowest-ranking Bay 2 welder/fabricator. 
II.  DISCUSSION 
Following the methodology set fo
rth in section I.A, above, 
the General Counsel has presented evidence showing that ani-
mosity toward their activities on behalf of the Union had moti-
vated selection of Radish, Cleveland, White, and Dotseth for 
permanent layoff on September 22. 
As described in section I.C, 
above, the evidence shows that all four of those employees had 

been active on behalf of the Un
ion and, moreover, that Respon-
dent had knowledge of their support for the Union.  Thus, Wisniewski admitted that he 
had known that Radish, White, 
and Cleveland were supporting the 
Union.  Neither Wisniewski 
 MERRILL IRON & STEEL 195nor any other witness for Re
spondent denied having known 
also about Dotseth™s support for the Union.  To the contrary, 
Wisniewski had told Lang during 
May that Dotseth ﬁwas one of 
the union organizers.ﬂ 
It is accurate that there is not extensive direct evidence of ani-
mus.  Still, as pointed out in section I.A, above, direct evidence 

of it is not essential to conclude that a respondent harbored hostil-
ity toward a union and its employee-supporters.  Animus can be 
inferred.  ﬁEven without direct
 evidence, the Board may infer 
animus from all the circumstances.ﬂ  (Citation omitted.)  
Elec-tronic Data Systems Corp.
, 305 NLRB 219, (1991). 
One fact which does provide direct evidence of animus is 
unlawful statements by an employer™s supervisors and agentsŠ
statements which violated Sec
tion 8(a)(1) of the Act because 
they naturally tend to interfere with, restrain, or coerce employ-
ees in the exercise of rights protected by Section 7 of the Act.  
See, e.g., 
Greyston Bakery, Inc.
, 327 NLRB 433 fn.1 (1999); 
Lemon Drop Inn
, 269 NLRB 1007, 1007 (1984), and cases 
cited therein.  As concluded in section I.C, supra, Respondent did violate the Act when Wisniewski unlawfully threatened that 
Dotseth ﬁwould be goneﬂ becaus
e he ﬁwas one of the union 
organizers and . . . figured he was going to be the union presi-
dent if the [U]nion went through.ﬂ 
True, that threat had been made on May 4 and Dotseth was 
not permanently laid off until Se
ptember 22, almost 5 months 
later.  Nonetheless, Wisniewski™s
 comment is not so remote in 
time from Dotseth™s layoff that, as a matter of law, the threat 
cannot be taken into account in evaluating motivation on Sep-
tember 22. See, e.g., 
Webb™s Industrial Plant Service
, 260 
NLRB 933, 938 (1982).  Cf. 
Meritor Automotive, Inc.
, 328 
NLRB 813 fn. 4 (1999).  Moreove
r, although it seems that 
Gruling had been the official who actually had distributed as-
sessment forms to Bays 1 and 2 leadmen for completion, 
Wisniewski had been involved, 
along with Gruling, in review-
ing the completed assessment forms and, so far as the record 

shows, in making the final selection of welder/fabricators to be 

laid off on September 22.  There is no evidence that by that 
date Wisniewski had felt any less hostile toward Dotseth, be-

cause of the latter™s support for 
the UnionŠand, for that matter, 
toward the Union™s supporters, in generalŠthan he 

(Wisniewski) had felt on May 
4.  Thus, the fact that 
Wisniewski had not carried out hi
s threat before the representa-
tion election does not, of itself, somehow erase the possibility 
that he had impl
emented it after that election. 
Aside from Wisniewski™s May 4 threat, many of the objec-
tive factors which tend to show unlawful motivation are also 
ones which support an inference of animus: the only production 
employees permanently laid 
off on September 22 were ones 
who had been activists for the Union, those layoffs were ef-
fected less than 3 weeks after the September 3 representation 
election and less than 2 weeks after certification of that elec-
tion™s results, the layoffs occurred abruptly near the beginning 
of a pay period, all four alleged 
discriminatees were listed as 
not eligible for rehire because of ﬁperformanceﬂ even though 

their layoffs assertedly were fo
r no reason other than reduction 
in force, work from Havens had been newly acquired and em-
ployees left in the alleged discr
iminatees™ bays were obliged to 
work not insignificant amounts of
 overtime after September 22, 
over the following 2 months Res
pondent hired two fabricators, 
and, as described in sect
ion I, subsections D and E
, supra, Re-spondent presented a defense char
acterized at various points by 
internal contradictions, by inco
nsistencies between accounts by 
its witnesses and between their accounts and objective consid-
erations, by lack of corroboratio
n for significant aspects of that 
defense, and by failure to pr
ovide testimony and documentary 
evidence, seemingly within its ability to do so, pertaining to 
important aspects of a reliable defense in the circumstances. 
Not to be overlooked, in addi
tion, is Kenneth Hinner™s Sep-
tember prediction to Truss: that Respondent would be 
ﬁget[ting] rid of some of the f_____g union sympathizers.ﬂ  
Unfortunately Kenneth Hinner is in no position to exercise 
supervisory authority nor to ma
ke personnel decisions for Re-
spondent.  Yet, as a member of
 the family which owns Respon-
dent and as a member in September of its board of directors, 
Hinner was in a position to be privy to decisions which his 
brothers and father were making.  
So far as the record discloses, 
at no time prior to September 
had Kenneth Hinner made the 
type of remark which he made during that month to Truss.  And 
there is no basis for inferring that Kenneth Hinner had simply 
made up the prediction which he articulated to Truss.  After all, 
shortly after he predicted that
 ﬁsome . . . union sympathizersﬂ 
were going to gone, four of th
em were permanently laid off. 
The totality of the foregoing factors provide ample support 
for a conclusion that Respondent
 had harbored animus toward 
employees who had been supporting the Union.  They provide, 
as well, evidence sufficient to infer that Respondent™s motiva-
tion for permanently laying off 
Radish, Cleveland, White, and 
Dotseth had been an unlawful one. 
True, those layoffs occurred afte
r the Union had already lost 
the representation election and,
 under Section 9(c)(3) of the 
Act, another election could not be 
directed in that same unit for 
a year.  Accordingly, it might
 seem that Respondent would 
have no immediate concern abou
t confronting another election 
and, in turn, no motive to layoff union activists.  Nevertheless, 
of themselves, those considerations do not leave Respondent 
impregnable against a conclusion of unlawful motivation. 
Retaliation for past union activity, even when continuation of 
it seems not to be imminent, is a long-recognized motivation 
which, of course, is unlawful under the Act.  See, e.g., NLRB v. 
Carbonex Coal Co.
, 679 F.2d 200 (10th Cir. 1982); 
Atlas Rail-
road Construction Co., 262 NLRB 1206 (1982).  In fact, ﬁtim-
ing of [an] incident, which cam
e immediately after the elec-
tionﬂ was held by the Board to support a conclusion of dis-
crimination in 
Huttig Sash & Door Co.
, 263 NLRB 1256, 1257 
(1982). While occurring less commonly than retaliation situations, 
there also have been situations where the unlawful motivation 

conclusion was based upon a respondent™s intention to fore-close the possibility of future 
organizing activity, even though 
the representation election process had already been completed.  
See, e.g., 
MDI Commercial Services
, 325 NLRB 53, 75 (1997), 
enfd. in pertinent part 175 F.3d 621 (8th Cir. 1999), and cases 
cited therein.  In fact, in that case the Circuit Court endorsed 
specifically a conclusion of unlawful motivation based upon an 
effort ﬁto discourage future organizing activity.ﬂ  (175 F.3d at 
625.)  Obviously, permanently 
laying off ﬁsome . . . union 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 196sympathizersﬂ would accomplish such an objective, by 
ﬁget[ting] rid ofﬂ employees who 
had demonstrated a desire to 
become represented by a union. 
Those September 22 permanent layoffs served the added 
purpose of discouraging employ
ees who remained from engag-
ing in such activities in the future.  Permanent layoff of even 
some of the Union™s activists 
would naturally ﬁsend a message 
to the [remaining] employees,ﬂ 
NLRB v. McClain of Georgia, 
Inc., 138 F.3d 1418, 1423 (11th Cir. 1998), about what they 
might suffer should they participate in the same types of statu-
torily-protected activities as had Radish, Cleveland, White, and 
Dotseth. Inherently, such a me
ssage would enable Respondent 
to ﬁso extinguish seedsﬂ during 1998 that it ﬁwould have no 

need to uproot [the] sproutsﬂ of renewed union activities in 
succeeding years.ﬂ  
Ethan Allan, Inc. v. NLRB
, 513 F.2d 706, 
708 (1st Cir. 1975).  After all, not everyone confines his think-

ing to the immediate future; many people do plan for what may 
happen a year or more in the future. 
In that regard, Respondent had been put on notice that suc-
cessive representation petitions coul
d be filed.  As set forth at 
the beginning of section I.C, 
above, the petition in Case 18Œ
RCŒ16299 had been filed on May 29 but withdrawn on June 9, 
only to be followed by the July 29 filing of the petition in Case 
18ŒRCŒ16338.  Accordingly, Respondent™s awareness of the 
fact that successive representati
on petitions can be filed is not 
simply some sort of abstract inference about state of mind.  The 
filing of two successive petitions provided Respondent with a 
graphic showing that such petitions
 could be filed in the future, 
albeit not in the immediate one. 
In sum, I conclude that the Ge
neral Counsel has satisfied the 
burden of showing that antiunion animus had motivated the 
permanent production layoffs on September 22.  As pointed out 
in section I.A, above, the burden then shifted Respondent to 
credibly show legitimate reason
(s) for those layoffsŠto show 
that it would have laid off Radish, Cleveland, White, and Dot-

seth even had there been no union activities by any of them.  

This Respondent failed to do. 
No doubt Respondent has provided evidence of a ﬁgoodﬂ 
reason for reducing its force of Schofield production employ-
ees.  It had suffered significant losses by September.  Its line of 
credit had been halved, impairing its ability to attract the very 
type of business it had relocated 
custom steel fabrication opera-tions to Schofield to be able to attract.  Interest had been raised 

on what remained of that line of credit.  Faced with such a 
situation, cost-savings would be
 a logical course for an em-
ployer to pursue and, within that overall course, reduction in 

force would be a logical component 
to save costs.  However, as 
pointed out in section I.A, above, ﬁmere presence of legitimate 
business reasons,ﬂ J.P. Stevens & Co.. v. NLRB
, supra, does not suffice to satisfy the burden imposed under the 
Wright Line methodology; it is ﬁ™real™ reasons
,ﬂ not simply ﬁ™good™ reason,ﬂ 
which must be shown.  Hugh H. Wilson Corp. v. NLRB, supra.  Accordingly, it must be to the explanation of Respondent™s 
witnesses and other evidence, for having chosen to effect the 
first layoffs of employees in its 
history for lack of work, that 
analysis must be directed. 
As shown by the descriptions in subsections D. and E. of 
section I., above, when more than superficial attention is paid to 
the accounts of those witnesses, Respondent™s defense virtually 
implodes.  President Roger E. Hinner Jr. claimed that he had 
directed that maintenance staff be cut in half and that ﬁall of the 

[other] employment [be reduced] by 20Œ30 percent.ﬂ  But, in 
the end, only four of approxi
mately 97 production employees 
suffered permanent layoff thereafter.  Indeed, when given in-
structions, supposedly implemen
ting that directive by Respon-
dent™s president, Wisniewski admitted that he had been told to 
select only four or five pr
oduction employees for permanent 
layoff.  Those inconsistenciesŠbetween directive, on the one 
hand, and instruction to Wisnie
wski and actual number of pro-
duction employees permanently laid off, on the otherŠare left 
unexplained. To be sure, substantial reduction in the number of production 
employees eventually resulted through attrition.  Yet, if Re-
spondent had been willing to wa
it for attrition to accomplish 
reduction in force of its production employees, then unex-
plained is its September hast
e to permanently layoff only a 
relatively few of themŠonly four of approximately 97 produc-

tion employees and, at that, all 
four of whom had been active 
on behalf of the Union. 
Beyond that, the production employees™ layoffs were por-
trayed by Respondent as having 
been one aspect of an overall layoff of all employees of the Schofield facility.  Yet, imple-
mentation of those layoffs shows something other than a single, 
overall layoff.  Layoffs of maintenance employees were ef-
fected near the end of one pay period; layoffs of the four pro-
duction employees were not effected
 until near the beginning of 
the next pay period. Of course there could have been legitimate 

reasons for separating maintena
nce layoffs from the production 
ones.  But, none was advanced 
by Respondent and, as pointed 
out already, it would be imprope
r to supply an explanation not 
advanced by Respondent™s witnesses. 
In that connection, one addi
tional point should not be over-
looked.  Even had there been 
a legitimate reason for separating 
maintenance from production layoffs
, such as administrative convenience, that would not ex
plain the separation of assess-
ments-preparation for the two gr
oups of employees.  In other 
words, even were it to be 
speculated that Respondent had a 
legitimate reason for separating the actual layoff of mainte-

nance employees from that of 
production employees, such a 
reason would seemingly not expl
ain why assessments of main-
tenance employees had been made
 during the pay period ending 
September 19, while ﬁEmployee 
Assessmentﬂ forms for Bays 1 
and 2 production employees were not even distributed for com-

pletion until the afternoon of the first day of the following pay 
period.  Even had there been no
 intention to effect permanent 
layoffs of production employees until the pay period after those 

for maintenance employees, surely that would not have pre-
vented simultaneous distribution of ﬁEmployee Assessmentﬂ 
forms to all assessors. 
As suggested in section I.D, above, it may be that Respon-
dent deferred planned Septem
ber 18 layoffs of production em-
ployees after hearing about Ke
nneth Hinner™s statements to 
TrussŠstatements which, of co
urse, were reported to Gruling 
and, in turn, to Human Resources Director Lance Rick.  In such 
a situation, an employer might
 postpone scheduled Friday lay-
offs in an effort to avoid the appearance of committing an un-
 MERRILL IRON & STEEL 197fair labor practice, at least to
 the extent of changing the pre-
dicted layoff day.  Again, however, that is one explanation 
which none of Respondent™s witn
esses advanced.  To so con-
clude would be nothing more than sheer speculation and, con-
comitantly, improper analysis. 
Even had such an explanati
on been advanced, it would not 
extricate Respondent from the seeming inconsistency arising 
from assessment of the maintenance layoffs earlier than pro-

duction employees.  Moreover, 
Bays 1 and 2 employees were 
not assessed until Monday, Septem
ber 21.  Yet, Kenneth Hin-ner had known by ﬁabout the second week of Septemberﬂ how 
their assessments were going to tu
rn out.  He predicted to Truss that Respondent would be ﬁget[ti
ng] rid of some . . . union sym-
pathizers.ﬂ  That turned out to be the fact: the lowest Bays 1 
and 2 rankings were assigned to 
Radish, Cleveland, White, and 
Dotseth; those ﬁunion sympathizersﬂ then were permanently 
laid off, purportedly based upon those low rankings.    
 While Roger E. Hinner Jr. claime
d that he had directed a 20 
to 30 percent reduction in ﬁall of the employment,ﬂ other than 
maintenance, the fact was that 
Gruling and Wisniewski did not look to all Schofield production employees when selecting 
which ones would be permanently laid off.  They looked only 
to Bays 1 and 2Šwhere, of c
ourse, the four union activists 
were nominally assigned.  Gruling, of course, advanced no 
explanation for this pool of employees narrower than the one 
which Respondent™s president had 
assertedly directed be con-
sidered.  Wisniewski offered the explanation that Bay 3 em-
ployees were needed to perform the heavy truss work required 
by the Havens subcontract.  Whatever else may be thought of 
the objective validity of that explanation, it hardly serves to 
explain why employees nominally
 assigned to other bays and 
areas of the Schofield facility were not considered, based upon 
their completed assessments, when choosing the production 
employees to be permanently laid off.  So far as the record 
shows, layoff-choice was confin
ed only to production employ-
ees nominally assigned to Bays 
1 and 2, and to no other em-
ployees not then nominally assigned to Bay 3. 
Exclusion of Bay 3 production em
ployees, for consideration 
in selecting production employ
ees for layoff on September 22, 
is significant in another respect.
  If they truly had been ex-
cluded from consideration because they were needed for the 
Havens work, then Respondent
 obviously knew by September 
22 that it had been chosen to perform that heavy truss work.  

Thus, although the General Motors job had been completed by 
mid-September, Respondent knew by September 22 that an-
other job would be replacing 
itŠthat the ﬁhole coming up in 
our production right after the General Motors job,ﬂ as Roger E. 
Hinner Jr. put it, was definitely going to be narrowed, if not altogether filled, by, as Hinner admitted, ﬁa similar jobﬂ which 

Havens initially had been sche
duled to perform for General 
Motors, but which was being subcontracted to Respondent. 
In addition, Respondent concedes that there had been ongo-
ing work that continued to be performed at the Schofield facil-
ity on the Bronson job.  In fact
, whatever weight might other-
wise be accorded to Respondent™s summary of total shop hours 

for post-September 22 work, described in section I.D, above, 
the YTD Detail P/R Registers are more concrete records of 

hours worked by Bays 1 and 2 production employees after that 
date.  And those registers reveal that during those post-
September 22 workweeks Bays 1 and 2 employees worked not 

insignificant amounts of overtime, 
as also described in section 
I.D, above. In sum, even if one or more of the foregoing factors be 
minimized or, even, explained away for Respondent, the total-
ity of remaining ones illustrates the unreliability of Respon-
dent™s defense that production employees™ layoffs had been 
based on nothing more than legi
timate business considerations 
in light of an adverse business situation.  Having weathered a 

seemingly earlier September dr
ought in work for Schofield 
production employeesŠone which Respondent absorbed, as in 
the past, by having assigned busy-
work to those employees and 
by sending some home for the dayŠRespondent knew by Sep-
tember 22 that production work 
was going to be available, a 
fact which was effectively announced by Gruling when saying, 

during the afternoon of September 21, that there was ﬁplenty of 
work.ﬂ 
In view of all of the circumstances, I conclude that Respon-
dent has failed to credibly show 
that its business situation as of 
September 22 had actually motivated it to decide to layoff pro-

duction employees on that date. 
 Rather, while Respondent had 
been experiencing an adverse business situation by September 
22, its witnesses have not credibly shown that that adverse 
business situation had led it to deci
de to change past practice by 
permanently laying off producti
on employeesŠthat such a 
decision would have been made, even absent the union activi-
ties which had taken place.  Inst
ead, I conclude that Respondent 
utilized its business situation as a springboard for advancing a 
defense of production-employee-l
ayoffs which would not truly 
have occurred had it not wanted to ﬁget rid of some . . . union 
sympathizers.ﬂ 
That conclusion should terminate the need for further discus-
sion of the September rating, ra
nking and layoff selection proc-
ess, since obviously that process would not have been even 
carried out for production employees had there not be a unlaw-

fully-motivated decision to ﬁget rid of some . . . union sympa-
thizers.ﬂ  Still, some points a
bout that process should not pass 
without some discussion, in light 
of what has been said in sec-tion I.E, above, since they reinforce a conclusion that Respon-
dent™s motivation had been
 unlawfully pretextuous. 
All Schofield production employ
ees, certainly those nomi-
nally assigned to Bays 1 and 2,
 had been evaluated in early 
July.  In view of those rela
tively recent ratings, Respondent 
never explained why, less than 3 m
onths later, it had decided to 
once more rate those same em
ployees.  Seemingly, rankings 
could have been made on the basis of the July evaluations, as 
augmented by the subjective impr
essions of leadmen and super-
intendents. 
True, as pointed out in sect
ion I.E, above, the ﬁEmployee 
Assessmentﬂ forms do contain the ﬁ4. Needs Improvement etc.ﬂ 
rating, between the rating categories of ﬁ3. Competent etc.ﬂ and 
ﬁ5. Unsatisfactory etc.ﬂ which was not available on the ﬁEm-
ployee Evaluationﬂ forms between the ratings of ﬁMeets Stan-
dardsﬂ and ﬁUnsatisfactory.ﬂ  
Yet, Respondent never advanced 
more finely tuned ratings as havi
ng been the, nor even a, reason 
for designing and utilizing completely new forms for the Sep-
tember assessments.  Once again, therefore, to reach such a 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 198conclusion, or even to infer it, would be to supply an explana-
tion which Respondent has not provi
ded.  And absent such an 
actually advanced explanation, the record is left with no reason 

whatsoever for Respondent™s preparation and use of the ﬁEm-
ployee Assessmentﬂ forms. 
One reason for preparation and use of those forms is suggested 
by the evidence.  The four discriminatees™ July evaluations had 
not been so adverseŠviewed on an absolute basis nor when 
compared with other Bay 1 and 
2 employees™ July evaluationsŠ
that they could be said to have 
naturally dictated their selections 
for permanent layoff on September 22, as opposed to selecting 
other production employees instead.  Thus, creation and use of 
the ﬁEmployee Assessmentﬂ forms allowed Respondent to, in 
effect, rerate Radish, Cleveland, White, and, even, Dotseth more 
harshly than had been done during July and to buttress a defense 
that their selection had naturally 
resulted from adverse ratings in 
the nine categories on that September form. 
Such a conclusion is reinforced by another factor: the identi-
ties of Bays 1 and 2 assessors.  So far as the record discloses, 
never prior to September had Re
spondent chosen to have lead-men rate production employees.  The ratings on past annual 
evaluations had been made by Gr
uling, at least while he had 
been employed as plant superintendent during 1998 and prior 

years.  Yet, had he prepared the September assessments, and 
given the low ratings to the four discriminatees which are de-
scribed in section I.E., abov
e, Respondent would have con-
fronted inconsistencies between 
assessments and evaluations.  
Gruling would have been forced 
to try to explain those incon-
sistencies.  That could be a
voided by having someone elseŠ
even nonsupervisory personnel, such as leadmenŠprepare the 

assessment ratings.  Even were it to be argued that such a con-
clusion partakes of speculation to some extent, given the evi-
dence presented it is the only logical inference available for a 
change from seemingly past rati
ngs practice.  Having leadmen 
prepare the September ratings a
llowed Respondent to advance a 
defense uncluttered by previous 
ratings made by those leadmen. 
Nonetheless, Vandre and Gumz did not do a very reliable job 
of rating Bays 1 and 2 production 
employees.  As described in 
section I.E, above, there were inconsistencies between some of 
their ratings and those made less 
than 3 months earlier by Grul-
ing.  There were ratings-incons
istencies between employees in 
the same bay in the same categories.  There were inconsisten-
cies between ratings and Respondent™s records, such as for 
attendance.  Respondent 
apparently tried to escape the latter by 
claiming that Vandre and Gumz, at least, had not bothered to 
look at any records when prepari
ng their assessments.  Yet, that 
is not so acceptable an explana
tion as Respondent seeks to have 
accepted. 
To accept Respondent™s overall defense, there had been a de-
cision to take an unprecedented action: in the face of adverse 
business conditions, to select production employees for layoff 
due to a purported lack of work.  Entirely new forms were pre-
pared to implement that supposed decision.  Those forms were 
filled out, both rating and ranking employees.  Simple logic 

would dictate that, against such
 a background, at least minimal 
care would have been exercised by assessors, as well as re-

viewers, to ensure that thought
ful ratings and rankings were 
made.  But, the process was implemented with seemingly scant 
thoughtfulness.  Vandre and Gumz
 spent little time completing 
their assessments.  They looked at no records whatsoever when 
preparing them.  When pressed for explanations of particular 
ratings, neither one was able to
 provide responsive and logical 
ones.  In consequence, after 
having seemingly great care had 
been taken to design a rating and ranking process, its imple-
mentation was almost cavalier, 
leaving an impression that im-plementation was more result-oriented, than legitimately moti-
vated. 
In sum, the General Counsel has shown that animus toward 
their union activities had motivated selection of Radish, Cleve-
land, White, and Dotseth for 
permanent layoff on September 
22.  Respondent has failed to credibly show that production 
employees, in general, and thos
e four production employees, in 
particular, would have been pe
rmanently laid off on September 
22 had there been no prior campaign by the Union and in-
volvement in it by those four di
scriminatees.  Given those con-clusions, and viewing the eviden
ce in its totality, I conclude 
that a preponderance of the cred
ible evidence establishes that 
Respondent had been unlawfully motivated in selecting Radish, 

Cleveland, White, and Dotset
h for permanent layoff on Sep-
tember 22, thereby violating Sections 8(a)(3) and (1) of the Act. 
CONCLUSIONS OF LAW 
Merrill Iron and Steel, Inc., has committed unfair labor prac-
tices affecting commerce by permanently laying off Jeff Rad-
ish, Michael L. White Sr., Clifford Cleveland Sr., and Ronald 
G. Dotseth because of their support for and activities on behalf 
of United Paperworkers Internat
ional Union, AFLŒCIO and to discourage such activities in the future by employees, in viola-

tion of Section 8(a)(3) and (1) of
 the Act; and, by threatening 
an employee that it intended to terminate another employees 

because the latter was a union organizer and wanted to become 
union president should employees chose to become repre-
sented, in violation of Section 8(a)(1) of the Act. 
REMEDY Having concluded that Merrill Ir
on and Steel, Inc., has en-
gaged in unfair labor practices, I shall recommend that it be 
ordered to cease and desist there
from and, further, to take cer-
tain affirmative actions to effectuate the policies of the Act.  
With respect to the latter, it shall be ordered to, within 14 days 
from the date of this Order, o
ffer Jeff Radish, Michael L. White 
Sr., Clifford Cleveland Sr., and Ronald G. Dotseth full rein-
statement to the positions which each of them held before being 
discriminatorily laid off on Se
ptember 22, 1998, dismissing, if necessary, anyone who may have been hired or assigned to 
perform their jobs, or, if any of
 their jobs no longer exists, to 
substantially equivalent employ
ment, without prejudice to sen-
iority or other rights or privileges. 
Furthermore, within 14 days from the date of this Order, it 
shall remove from its files any references to the unlawful per-
manent layoffs of Radish, White, Cleveland, and Dotseth on 
September 22, 1998, and, within 
3 days thereafter, it shall no-
tify each of those employees in 
writing that that has been done 
and that their permanent layoffs will not be used against any of 
them in any way. 
 MERRILL IRON & STEEL 199In addition, it shall be ordered to make Radish, White, 
Cleveland and Dotseth whole for any loss of earnings and other 
benefits suffered as a result of
 the discrimination directed 
against them, with backpay to be computed on a quarterly ba-
sis, making deductions
 for interim earnings, 
F. W. Woolworth 
Co., 90 NLRB 289 (1950), and with interest to be paid on 
amounts owing, as computed in 
New Horizons for the Re-
tarded, 283 NLRB 1173 (1987). 
On the foregoing findings of fact and conclusions of law and 
on the entire record, I issue  the following recommended
2 ORDER The Respondent, Merrill Iron 
and Steel, Inc., Schofield, Wisconsin, its officers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a)  Permanently laying off, di
scharging, or otherwise dis-criminating against Jeff Radish, Michael L. White Sr., Clifford 
Cleveland Sr., or Ronald G. Dotseth, or against any other em-
ployee, because of support for or 
activities on behalf of United 
Paperworkers International Un
ion, AFLŒCIO, or any other 
labor organization, or to disc
ourage employees from extending 
such support or engaging in such activities in the future. 
(b)  Threatening to terminate employees because of their un-
ion activities or anticipated union activities. 
(c)  In any like or related manner, interfering with, restrain-
ing or coercing employees in the exercise of rights guaranteed 
them by the National Labor Relations Act. 
2.  Take the following affirmative action to effectuate the 
policies of the Act. 
(a)  Within 14 days from the date of this Order, offer Jeff 
Radish, Michael L. White Sr., Clifford Cleveland Sr., and 
Ronald G. Dotseth full reinstatement to each one™s former posi-
tion or, if one or more of those positions no longer exists, to a 
substantially equivalent position, without prejudice to seniority 
or any other rights or privileges. 
(b)  Make Radish, White, Cleveland, and Dotseth whole for 
any loss or earnings and other benefits suffered as a result of 
the discrimination against each of them, in the manner set forth 
in the remedy section of this decision. 
(c)  Preserve and, within 14 da
ys of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records, including an 
electronic copy of the records if stored in electronic form, nec-
essary to analyze the amounts of backpay due under the terms 
of this Order. (d)  Within 14 days from the date of this Order, remove from 
its files any reference to the unlawful permanent layoffs of 
Radish, White, Cleveland, a
nd Dotseth on September 22, 1998, 
and within 3 days thereafter notify each one of them in writing 
that this has been done and that
 those permanent layoffs will 
not be used against any 
of them in any way. 
                                                          
                                                           
2 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findin
gs, conclusions and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
(e)  Within 14 days after service by the Region, post at its 
Schofield, Wisconsin facility copies of the attached notice 
marked ﬁAppendix.ﬂ3  Copies of the notice, on forms provided 
by the Regional Director for Re
gion 18, after being signed by 
its duly authorized representati
ve, shall be posted by Merrill 
Iron and Steel, Inc., 
and maintained for 60 consecutive days in 
conspicuous places, including all places where notices to em-ployees are customarily posted.  Reasonable steps shall be 
taken by it to ensure that notices are not altered, defaced or 
covered by any other material.  In the event that, during the 
pendency of these proceedings, Merrill Iron and Steel, Inc. has 
gone out of business or closed its Schofield facility involved in 
these proceedings, it 
shall duplicate and mail, at its own ex-
pense, a copy of the notice to all current employees and former 
employees employed by it at the Schofield facility at any time 
since May 5, 1998. 
(f)  Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that it 
has taken to comply. 
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated 
the National Labor Relations Act 
and has ordered us to post and 
abide by this notice. 
 Section 7 of the Act gives employees these rights. 
 To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities.  
 WE WILL NOT threaten to terminate employees because of 
support for or activities on behalf of United Paperworkers In-
ternational Union, AFLŒCIO, or any other union, not because 
we believe that employees may 
engage in such support or ac-
tivities. 
WE WILL NOT permanently lay o
ff, discharge, or otherwise 
discriminate against Jeff Radish, Michael L. White Sr., Clifford 
Cleveland Sr., Ronald G. Dotseth, or any other employee be-
cause of support for or activity
 on behalf of the above-named 
union, or any other union, nor to discourage such support or 
activities in the future. 
WE WILL NOT in any like or related manner, interfere with, 
restrain, or coerce you in the exercise of your rights guaranteed 
by the National Labor Relations Act. 
 3 If this Order is enforced by a judgment of a United States Court of 
Appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 200WE WILL, within 14 days from the date of the Order, offer 
Jeff Radish, Michael L. White Sr., Clifford Cleveland Sr., and 
Ronald G. Dotseth full reinstatement to their former jobs or, if 
one or more of those jobs no longer exist, to a substantially 
equivalent position, without prej
udice to seniority or any other 
rights or privileges that would have been enjoyed had we not 
unlawfully discriminated against them. 
WE WILL make Jeff Radish, Michael L. White Sr., Clifford 
Cleveland Sr., and Ronald G. Dotseth whole for any loss of 
earnings and other benefits re
sulting from our discrimination 
against them, less any interim earnings, plus interest. 
WE WILL, within 14 days from the date of the Order, re-
move from our files any reference to the unlawful permanent 
layoffs of Jeff Radish, Michael L. White Sr., Clifford Cleveland 
Sr., and Ronald G. Dotseth, and WE WILL, within 3 days 
thereafter, notify each one in writing that this has been done 
and that our unlawful action will not be used against him in any way. 
MERRILL IRON AND STEEL, INC. 
  